Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 1 of 185 PageID #:6




                     EXHIBIT A
                                            Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 2 of 185 PageID #:7


                                                                                                                             FILED
                                                                                                                             1/22/2019 12:00 AM
                                                                     IN THE CIRCUIT COURT OF COOK COUNTY                     DOROTHY BROWN
                                                                                                                             CIRCUIT CLERK
                                                                       COUNTY DEPARTMENT, LAW DIVISION
                                                                                                                             COOK COUNTY, IL
FILEDDATE: 1/22/2019 12:00 AM2019L000717




                                                                                                                             2019L000717
                                           TIMOTHY K. YOCUM,                                   )
                                                                                               )
                                                           Plaintiff,                          )
                                                                                               )
                                                           v.                                  )      Case No.
                                                                                               )
                                           INTERNATIONAL BUSINESS MACHINES                     )
                                           CORPORATION, a New York corporation,                )
                                                                                               )
                                                           Defendant.                          )

                                                                                COMPLAINT AT LAW

                                                   Plaintiff, Timothy K. Yocum ("Yocum") complaining of Defendant, International Business

                                           Machines Corporation ("IBM"), alleges as follows:


                                                                                 INTRODUCTION•

                                               1. This is an action for money damages brought pursuant to the Illinois Wage Claim and

                                           Collection Act, 820 ILCS 115/1 et seq., based on IBM's failure to pay $325,000 of earned

                                           compensation to Yocum.


                                                                                     PARTIES

                                               2. Yocum is a resident of Cook County, Illinois.

                                               3. Defendant IBM is a private corporation formed under the laws of New York and which is

                                           a resident of Illinois.


                                                                          JURISDICTION AND VENUE

                                               4. This court has jurisdiction over this matter pursuant to 735 ILCS 5/2-209 (a) (1) and (7)

                                           because this cause of action arises from IBM's transaction of business within Illinois, including

                                           the making and performance of contracts substantially connected with this State. Jurisdiction is


                                                                                          1
                                                Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 3 of 185 PageID #:8




                                              also conferred by 735 ILC 5/2-209(b)(4) because IBM is a corporation doing business within this

                                              State.
FILEDDATE: 1/ 22/20 19 12:00 AM2019L0007 17




                                                  5. Venue is appropriate in Cook County because the Defendant (a) is a private foreign

                                              corporation authorized to transact business in Illinois, and (b) does business and maintains its

                                              registered office in Cook County.


                                                                         FACTS COMMON TO ALL COUNTS

                                              Yocum's pre-IBM Employment

                                                  6. Yocum is a software operations manager. In 2014, he was hired by MongoHQ, Inc.

                                              ("MongoHQ"), a start-up database company that had launched in 2010.Yocum worked for

                                              MongoHQ as an at-will employee pursuant to a written employment agreement. A copy of that

                                              Employment Agreement is attached hereto as Exhibit 1.

                                                  7. From the outset of his employment at MongoHQ, Yocum had numerous duties including,

                                              among other things, managing datacenter projects, purchasing, and advancing MongoHQ's

                                              customer facing operations, communications efforts and preventive maintenance -- i.e., identifying

                                              and crafting responses to potential risks to MongoHQ and its customers.

                                                  8. In 2014, MongoHQ expanded the scope of its services and changed its name to Compose,

                                              Inc: ("Compose"). Compose became a multi-Database-as-a-service (DBaaS) vendor, whose

                                              mission was to enable developers to choose the best database for their needs and then help those

                                              developers get to production quickly. As a Compose employee, Yocum continued to be employed

                                              pursuant to Exhibit 1.

                                              IBM Becomes Compose's Successor-In-Interest

                                                  9. In 2015, IBM expressed interest in acquiring Compose, and the two corporations

                                              negotiated the terms of the acquisition. The deal closed and IBM acquired Compose on or about


                                                                                              2
                                             Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 4 of 185 PageID #:9




                                           July 23, 2015. IBM issued a news release that day, which is available online at https://www-

                                           03.ibm.com/press/us/en/pressrelease/47363.wss (last visited October 29, 2018) (hereafter, "News
FILED DATE: 1/22/201912:00 AM2019L000717




                                           Release"). A copy of the News Release is attached hereto as Exhibit i.

                                           • 10. As set forth in the News Release, IBM saw tremendous value in Compose:
                          .




                                                  The cloud database arena is projected to be worth $14 billion by 2019, and open
                                                  source databases like MongoDB are a significant part—and rapidly growing
                                                  portion—of this sector.
                                                  "Compose's breadth of database offerings will expand IBM's Bluemix platform for
                                                  the many app developers seeking production-ready databases built on open
                                                  sources," said Derek Schoettle, General Manager, IBM Could Data Services.
                                                  "Compose furthers IBM's commitment to ensuring developers have access to the
                                                  right tools for the job by offering the broadest set of DBaaS service and the
                                                  flexibility of hybrid cloud deployment."
                                                  IBM's Cloud Data Services offerings are composable, integrated services for
                                                  developers that run on the secure, high-performance IBM Cloud platform, Bluemix,
                                                  with highly accessible Devops support teams. Compose provides IBM with an
                                                  enhanced framework to deliver highly sought after, production ready, cloud
                                                  database services for developers. IBM's containerized data services approach will
                                                  further drive the introduction of new Cloud Data Services offerings.
                                           (See Exh. 2.)
                                               11. Upon closing the acquisition on July 23, 2015 (the "Closing"), IBM assumed the

                                           obligations and liabilities Compose owed to Yocum pursuant to both (a) his 2014 written

                                           Employment Agreement, and (b) a bonus program that Compose launched approximately 1 week

                                           prior to the Closing.

                                               12. IBM and Yocum also executed an "Agreement Regarding Confidential Information,

                                           Intellectual Property, and Other Matters" (hereafter, the "Rights Agreement"). Yocum signed the

                                           Rights Agreement on August 19, 2015. A copy of the Rights Agreement is attached hereto as

                                           Exhibit 3.                                                     •




                                               13. The Rights Agreement required Yocum to, inter alia, give up various rights both during

                                           and after his employment at IBM, including but not limited to his:

                                                                                           3
                                              Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 5 of 185 PageID #:10




                                                                a. right to work for an employer of his choosing;

                                                                b. right to speak with IBM employees regarding employment opportunities
FILEDDATE: 1/22/201912:00 AM 2 019 L000717




                                                                 - outside of IBM;

                                                                c. right, title, and interest in computer programs and other works of authorship;

                                                                d. right of attribution; and

                                                                e. right of privacy.

                                                 14. Upon its acquisition, Compose became "An IBM Company" but retained its pre-

                                             acquisition identity and corporate culture -- e.g., its tools, policies and procedures -- until it was

                                             time for the "Transfer of Business." "Transfer of Business" or "ToB" is an IBM term used ,to

                                             describe when an acquired company has officially crossed over from its pre-acquisition tools,

                                             policies and procedures to IBM's tools,' policies and procedures.

                                                 15. Compose and IBM delayed the ToB date until (at least) May 2018, in part to prevent the

                                             attrition of Compose's key employees. To this day, Compose has kept its name.

                                                 16. As another means of retaining key Compose employees and incentivizing them to continue

                                             their high-level performance, IBM instituted a second bonus program (to supplement the Compose

                                             bonus program referenced in 'II 11(b) above).

                                                 17. Yocum was thus eligible for and participated M two bonus programs at IBM:

                                                                a. the Compose, Inc. 2015 Bonus Plan (hereafter, "Founder Bonus Plan"),

                                                                    which Compose and Yocum executed on July 22, 2015, and for which IBM

                                                                    assumed Compose's obligations at Closing (a copy of the Founder Bonus

                                                                    Plan is attached hereto as Exhibit 4); and




                                                                                               4
                                            Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 6 of 185 PageID #:11




                                                             b. the Milestone Achievement Program (hereafter, the "Milestone Bonus

                                                                 Plan"), which IBM and Yocum entered into on August 3, 2015. A copy of
FILEDDATE: 1/22/201912:00 AM 2019L000717




                                                     •           the Milestone Bonus Plan is attached hereto as Exhibit 5.

                                           The Founder Bonus Plan

                                              18. Yocum's eligibility, under the Founder Bonus Plan was based on the length of his

                                           employment at Compose prior to June 1, 2015. Specifically, because Yocum had been employed

                                           at Compose on or before -June 1, 2014, he was entitled to receive, inter alia, twenty-four "Monthly

                                           Bonuses" each equal to $6,250. These Monthly Bonuses vested, one-at-a-time, beginning on the

                                           12-month anniversary of the Closing -- i.e., July 23, 2015 -- and each month thereafter for the

                                           following 23 months. (See Exhibit 4.)

                                              19. The Founder Bonus Plan provides that if IBM terminates an otherwise eligible Compose

                                           employee for a reason other than "cause" prior to the 36-month anniversary of the Closing (i.e.,

                                           prior to July 23, 2018), that employee shall receive 100% of his then unpaid Total Bonus. (See

                                           Exhibit 4.)

                                              20. In contrast, the Founder Bonus Plan further provides that if IBM terminates an otherwise

                                           eligible Compose employee for "cause", then that employee's unpaid portion of the Total Bonus

                                           is forfeited upon termination. (See Exhibit 4.)

                                           The Milestone Bonus Plan      •




                                              21. Approximately one week after the Closing, IBM sent Yocum a letter dated July 30, 2015.

                                           The letter was an offer to participate in IBM's Milestone Bonus Plan. Yocum signed the Milestone

                                           Bonus Plan on August 3, 2015. (See Exhibit 5.)




                                                                                             5
                                            Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 7 of 185 PageID #:12




                                              22. Pursuant to the Milestone Bonus Plan, Yocum was eligible to receive bonuses provided

                                           that he (a) remained an employee of IBM and its subsidiaries for the certain "milestone" periods
FILEDDATE: 1/22/20 19 12:00AM2019L000717




                                           defined therein, and (b) met defined "milestone" targets. (See Exhibit 5.)

                                              23. The third milestone period began on the two-year anniversary of the Closing and ended on

                                           the three-year anniversary of the Closing, i.e., July 23, 2018. Yocum's Milestone bonus for the

                                           third milestone period is $300,000. (See Exhibit 5.)

                                              24. The Milestone Bonus Plan provides that if IBM terminates an otherwise eligible employee

                                           without "cause" at any point prior to the completion of the period of time covered under the plan,

                                           then the milestone payment for then then-current milestone period will be paid to the employee

                                           within a reasonable period of time after such termination. (See Exhibit 5.)

                                              25. In contrast, the Milestone Bonus Plan further provides that if IBM terminates an employee

                                           for "cause" at any point prior to the completion of the period of time covered under that plan, then

                                           the employee will not receive any further payments, partial or otherwise, from the date of the

                                           termination notice. (See Exhibit 5.)

                                           IBM Terminates Yocum Without "Cause"

                                               26. Yocum's employment at IBM officially started on October 1, 2015. Yocum's title at IBM

                                           was "Director, Operations, IBM Cloud Databases". Yocum performed all the important functions

                                           of his job well, as is reflected in his annual Performance Assessments for years 2016 and 2017,

                                           which are attached hereto as Exhibit 6 and Exhibit 7, respectively.

                                               27. Part of Yocum's job included addressing both present and prospective security and

                                           performance concerns. One such security concern was a pair of "vulnerabilities" -- i.e., bugs in

                                           computers' central processing units ("CPUs") that pose a security risk. These two vulnerabilities,




                                                                                            6
 Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 8 of 185 PageID #:13




known as "Spectre" and "Meltdown", targeted performance features of Intel CPUs commonly used

by Compose and its customers.

   28. In or around January 1, 2018, "patches" -- i.e., remedial programs intended to eliminate or

mitigate vulnerabilities -- for Spectre and Meltdown were released to the public. Within a few days

of the release of the "Spectre/Meltdown patches", users who applied the patches to their computers

reported performance concerns, specifically that the patches drastically reduced their computers'

processing speeds.

   29. Yocum decided to test the effects that the Spectre/Meltdown patches could have on some

of Compose's clients' more heavily stressed systems. In order to safely conduct such an

experiment, Yocum had to create an isolated test environment in which the Spectre/Meltdown

patches were applied to a similarly stressed system.

   30. One effective way of test-stressing a system is to run cryptocurrency software like Monero,

which runs ASIC-resistant software, i.e., software designed to use as much CPU time as possible.

Yocum in fact installed Monero on several CPUs in a secure research environment in order to

gauge effects of the Spectre/Meltdown patches on extremely stressed systems.

   31. On April 24, 2018, Yocum spoke on the telephone with Jozef De Vries, the Massachusetts-

based Engineering Director to whom Yocum reported at IBM. Yocum and De Vries discussed the

broad scope of Yocum's role at Compose and his many responsibilities. De Vries said that Yocum

was integral to the success of the Compose team, and that Yocum's work was very good. De Vries

said that he had no complaints about or criticism of Yocum's work. Later that afternoon, however,

De Vries called Yocum and said that Yocum had to go on paid leave while IBM conducted an

internal investigation. De Vries said he could not discuss any details of the investigation.




                                                 7
          Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 9 of 185 PageID #:14




            32. On April 27, 2018, Yocum spoke with De Vries on the telephone. De Vries told Yocum

         that the investigation involved the computers that Yocum designated for use in his tests on the
0
0
-J       effects of the Spectre/Meltdown patches.

            33. On June 26, 2018, IBM terminated Yocum's employment without cause.
0
            34. In order to confirm that his termination was without cause:

             •     (a) On June 27, 2018, Yocum delivered to IBM a written request for his entire personnel

     •      file, and all other personnel documents IBM used to determine his qualifications for any kind
0
            of employment action, pursuant to the Personnel Record Review Act, 820 ILCS 40/1, et seq.;

                 • (b) Yocum specifically requested documents used to determine whether at any time his

            employment would be terminated for cause or without cause;

             • (c) on July 2, 2018, IBM advised Yocum that it received his request and was gathering

            requested documents, which it would produce to Yocum on or before July 13, 2018;

                   (d) on July 13, 2018, IBM produced documents in response to Yocum's request, which

            IBM had Bates Stamped IBM000001 through IBM000115 ("IBM Document Production");

            and

                   (e) the IBM Document Production contains no record of IBM terminating Yocum "for

            cause."

         Copies of Yocum's June 27, 2018 personnel file request and the IBM Document Production are

         attached hereto as Group Exhibit 8.

            35. The distinction between termination "for cause" and "without cause" is significant to both

         bonus programs. As explained at paragraphs 19-20 and 24-25, above, Yocum is entitled to both

         bonuses if (as here) he is terminated without cause. Thus, Yocum is entitled to the full amount of

         his Founder Bonus and his Milestone Bonus.
                                            Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 10 of 185 PageID #:15




                                               36. IBM did not pay Yocum the full amount of his Founder Bonus. IBM withheld Yocum's

                                            Monthly Bonus of $6,250 for the months of April, May, June and July of 2018.
FILED DATE: 1/22/2019 12: 00AM2019L000717




                                               37. IBM did not pay Yocum the full amount of his Milestone Bonus. IBM withheld Yocum's

                                            bonus of $300,000 for the third milestone period.

                                               38. The last paycheck that IBM issued to Yocum was dated June 29, 2018. The June 29, 2018

                                            paycheck included only payment for Yocum's unused vacation pay. IBM did not pay Yocum his
             .




                                            outstanding Founder Bonus -- the Monthly Bonuses -- or his outstanding Milestone Bonus. A copy

                                            of the June 29, 2018 paycheck is attached hereto as Exhibit 9

                                            The Illinois Wage Claim and Protection Act

                                               39. The Illinois Wage Payment and Collection Act (hereafter, the "Wage Payment Act") allows

                                            employees to sue for the timely and complete payment of earned wages or final compensation.

                                            Andrews v. Kowa Printing Corp., 351111. App. 3d 668, 675 (2004). The Wage Payment Act defines

                                            "final compensation" as "wages, salaries, earned commissions, earned bonuses, and the monetary

                                            equivalent of earned vacation and earned holidays, and any other compensation owed the

                                            employee by the employer pursuant to an employment contract or agreement between the 2

                                            parties." 820 ILCS 115/2. To establish a violation of the Wage Payment Act, a plaintiff must allege

                                            that "(1) the defendant was an 'employer' as defined in the Wage Payment Act; (2) the parties

                                            entered into an 'employment contract or agreement'; and (3) the plaintiff was due 'final

                                            compensation.' Catania v. Local 4250/5050, 359 Ill. App. 3d 718, 724 (1st Dist. 2005).

                                               40. An employee has a right to an earned bonus when there is an unequivocal promise by the

                                            employer and the employee has performed the requirements set forth in the bonus agreement

                                            between the parties and all of the required conditions for receiving the bonus set forth in the bonus

                                            agreement have been met. Unless one of the conditions for the bonus that the employee be on the



                                                                                             9
          Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 11 of 185 PageID #:16




          payroll at the time of the bonus payout, the bonus is due and owing to the employee at the time of

          separation. 56 Ill. Adm. Code 300.500.
0
0
0
      •       41. The Wage Payment Act applies to "all employers and. employees in this State", i.e., Illinois.
cs,
      •   820 ILCS 115/1. An "employer" includes "any. . . corporation . . . for which one or more persons
0
          is gainfully employed." 820 ILCS 115/2.

cs,           42. The Illinois Administrative Code states that the Wage Payment Act applies to employers

f-        that reside outside of Illinois. 56 Ill. Admin. Code 300.440(a). The phrase "in this State" as used
0
0
UJ
          in Section 1 of the Wage Payment Act does not require the employer to have residency in the State.

          56 Ill. Admin. Code 300.440(a). The Wage Payment Act considers out-of-state defendants to be

          "employers" where (a) the work was performed in Illinois and (b) the employer has sufficient

          contacts in the State, such as performing substantial business in the State, maintaining a principal

          place of business in the State, marketing its services in the State or maintaining a registered agent

          within the State. 56 Ill. Admin. Code 300.400(c).

              43. IBM is "in this State" and subject to the Wage Payment Act. IBM is and at all relevant

          times has been .a resident of Illinois. IBM operates a principal place of business, markets its

          services, and maintains a registered agent in Illinois.

              44.:Yocum was IBM's "employee . . . in this State". Throughout his employment at IBM,

          •Yocum worked at IBM's principal regional office or remotely from his residence, both.of which

          are in Chicago, ,Illinois: Yocum's last paycheck from IBM identifies Illinois both as Yocum's

          Work State and his Residence State. (See Exhibit 9.)




                                                               10




                                                           •
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 12 of 185 PageID #:17




                                   COUNT I
          IBM'S FAILURE TO PAY YOCUM HIS MONTHLY BONUSES DUE UNDER
         THE FOUNDER BONUS PLAN VIOLATES THE ILLINOIS WAGE PAYMENT
                     AND COLLECTION ACT, 820 ILCS 115/1 et seq.

   45. Yocum realleges and incorporates paragraphs 1 through 44 of this Complaint as though

fully set forth herein.

    46. IBM agreed to pay Yocum compensation that included but was not limited to the bonus

compensation set forth in the Founder Bonus Plan. (See Exhibit 4.)

    47. The bonus compensation due to Yocum pursuant to the Founder Bonus Plan was based on

Yocum's length of service prior to IBM's acquisition of Compose and Yocum's length of service

following IBM's acquisition of Compose. (See Exhibit 4.)

    48. Yocum's length of service prior to IBM's acquisition of Compose was used to determine

the total bonus compensation to which Yocum was eligible under the Founder Bonus Plan. Yocum

was entitled to the "full amount" of the bonus available under Founder Bonus Plan because he had

been employed at Compose prior to June 1, 2015. (See Exhibit 4.)

    49. Yocum's length of service after IBM's acquisition of Compose is used to determine which

categories of bonus Yocum earned. As an employee due the "full amount" under the Founder

Bonus Plan, Yocum earned a "Monthly Bonus" of $6,250.00 every month for 24 months starting

one year frcim the Closing. (See Exhibit 4.)

    50. Yocum remined employed at and performed services for IBM from the date of the Closing

on June 23, 2015 through the date of his termination on June 26, 2018. During this time, Yocum

continued to provide assistance to IBM and fulfill his obligations set forth in the Rights Agreement.

    51. IBM terminated Yocum's employment on June 26, 2018 without cause, which requires

IBM to pay Yocum the total amount for which he is eligible under the Founder Bonus Plan. (See

Exhibit 4 at Art. 4.1.)


                                                 11
                                             Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 13 of 185 PageID #:18




                                                 52. IBM failed to pay Yocum $25,000 earned under the Founder Bonus Plan, which comprises

                                             his Monthly Bonus payments of $6,250 for each of April, May, June and July of 2018.
FILED DATE: 1/22/2019 12:00 AM 2019L000717




                                                 53. IBM's failure to pay Yocum the $25,000 in bonus payments for April, May, June and July

                                             of 2018 violates the Wage Payment Act.


                                                                               COUNT II
                                                          IBM'S FAILURE TO PAY YOCUM THE BONUS FOR THE THIRD
                                                        MILESTONE PERIOD PURSUANT TO THE MILESTONE BONUS PLAN
                                                      VIOLATES THE ILLINOIS WAGE PAYMENT AND COLLECTION ACT, 820
                                                                             ILCS 115/1 et seq.

                                                 54. Yocum realleges and incorporates paragraphs 1 through 44 of this Complaint as though

                                             fully set forth herein.

                                                 •55. IBM agreed to pay Yocum compensation that included but Was not limited to the bonus

                                             compensation set forth in the Milestone Bonus Plan. (See Exhibit 5.)

                                                 56. The bonus compensation due to Yocum pursuant to the Milestone Bonus Plan was based

                                             on Yocum's length of service following IBM's acquisition of Compose.

                                                 57. Pursuant to the Milestone Bonus Plan, IBM was obligated to pay Yocum $300,000 -- equal

                                             to 75% of the $400,000 maximum bonus -- with ten days of the third anniversary of the Closing.

                                             •   58. The third anniversary of the Closing was July 23, 2018. IBM did not pay Yocum his earned

                                             bonus of $300,000 pursuant to the Milestone Bonus Plan.

                                                 59. IBM terminated Yocum's employment without cause on June 26, 2018.

                                                 60. The Milestone Bonus Plan states that in cases in which IBM terminates an employee

                                             without cause at any point prior to the completion of the period time covered under the Milestone

                                             Bonus Plan, the milestone payment for the then-current milestone period must be paid in full to

                                             the employee within a reasonable period of time after such termination.




                                                                                            12
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 14 of 185 PageID #:19




      61. IBM cannot predicate its failure to pay Yocum his $300,000 bonus under the Milestone

Bonus Plan on his termination prior to July 23, 2018. IBM employed Yocum for 92% of the third

milestone period and is obligated to pay Yocum the full milestone payment for that period within

a reasonable period of time after such termination.

      62. IBM cannot predicate its failure to pay Yocum his $300,000 bonus under the Milestone

Bonus Plan on Yocum's not having executed "IBM's standard release of claims" after termination.

IBM never identified nor produced to Yocum any release of claims for execution.

      63. Moreover, Illinois does not pernlit IBM to settle claims relating to its violation of the Wage

Payment Act by requiring departed or departing employees to sign a release, as such releases are

prohibited. 820 ILCS 115/9; Schultze v. ABN AMRO, Inc., 2017 IL App (1st) 162140 at ¶ 35.


                                           PRAYER FOR RELIEF

          Wherefore, Plaintiff, Timothy K. Yocum, respectfully requests that this Court enter a

judgment order in his favor and against IBM Corporation, awarding Yocum his final compensation

of:

               •     a. $25,000, comprising the total unpaid Monthly. Bonus Payments that IBM
                         wrongfully withheld from him; and
                     b. $300,000, comprising the total unpaid Milestone Plan Bonus that IBM
                         wrongfully withheld from him; plus
pre-judgment interest, penalties, reasonable attorney's fees and. costs, pursuant to the Illinois Wage

Payment and Collection Act, and such further and additional relief as may be awarded by the

Court.




                                                    13
            Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 15 of 185 PageID #:20




                                                          Respectfully submitted,

N.                                                        TIMOTHY K. YOCUM,
17-
0
0
0
Cr)

                                               By:
2                                                           ne of His Attom
0
0
           Edward T. Joyce .
•          Jacob L. V. Armstrong
           THE LAW OFFICES.OF
           EDWARD T. & ASSOCIATES, P.C.
           135 S. LaSalle Street, Suite 2200
  0 •Chicago, Illinois 60603
  0
  L11
           (312) 641-2600
           (312) 641-0360 — Fax
   •       Attorney No. 47922




                                                     14
                                          Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 16 of 185 PageID #:21


                                                                                                            FILED
                                                                                                            1/22/2019 12:00,AM
                                                                                                            DOROTHY BROWN
                                                                                                            CIRCUIT CLERK
                                                                                                            COOK COUNTY, IL
FILEDDATE: 1/22/201912:00 AM2019L000717




                                                                                                            2019L00071 7




                                                          Exhibit 1
FILED DATE: 1/22/2019 12:00 AM        Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 17 of 185 PageID #:22




                                                               273 Railroad Ave, San Mateo CA 94403


                                                                       January 29, 2014



                                         Dear Tim Yocum:

                                               MongoHQ Inc., a Delaware corporation (the "Company''), is pleased to of-
                                         fer you employment with the Company on the terms described below.

                                                1.    Position: You will start in a full-time position as Operations
                                        Engineer and you will report to the Company's CEO, Kurt Mackey. Your primary
                                        duties, among other things, will be to manage datacenter projects, purchasing,
                                        and advancing the Company's customer facing operations and communication
                                        -efforts. By signing this letter, you confirm with the Company that you are under
                                        no contractual or other legal obligations that would prohibit you from perform-
                                         ing your duties with the Company.

                                                2.    Compensation and Employee Benefits. You will be paid a starting
                                         salary at the rate of $150,000 per year, payable on the Company's regular pay-
                                         roll dates.

                                                 3.    Stock Options, Subject to the approval of the Company's Board of
                                         Directors, you will be granted an option to purchase 135,905 (of 27,181,156
                                         outstanding) shares of the Company's common stock. The option will be sub-
                                         ject to the terms,and conditions applicable to options granted under the Com-
                                         pany's 2012 Stock Plan, as described in that plan and the applicable stock op-
                                         tion agreement, which you will be required to sign. You will vest in 25% of the
                                         option shares on the 12-month anniversary of your vesting commencement
                                         date and 1148th of the total option shares will vest in monthly installments
                                         thereafter during continuous service, as described in the applicable stock option
                                         agreement:




                                                                                              Doc ID: a93c395a6a12dt4)6153733708086c859ddch8

                                 IBM CONFIDENTIAL                                                                                IBM 000064
     Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 18 of 185 PageID #:23




               The exercise price per share will be equal to the fair market value per
        share on the date the option is granted, as determined by the Company's Board
        of Directors in.good faith compliance•with applicable guidance in order tb avoid
        having the option be treated as deferred compensation under Section 409A of
        the Internal Revenue Code of 1986,
                                       ,     as amended. There is no guarantee that the
        Internal Revenue Service will agree with this value. You should consult with
        your own tax advisor concerning the.tax risks associated with accepting an op-
        tion to purchase the Company's common stock.

              4.     Confidential Information and Invention Assignment Agreement.
        Like all Company employees, you will be required, as a condition of your em-
        ployment with the Company, to sign the Company's enclosed standard Confi-
        dential Information and Invention Assignment Agreement.

            . 5.       Employment Relationship. Employment with the Company is for
        no specific period of time. Your employment with the Company will be "at will,"
        meaning that either you or the Company may terminate your employment at
        any time and for any reason, with or without cause. Any contrary representa-
        tions which may have been made to you are superseded by this offer.•.This is
        the full and complete agreement between you and the Company on this. term. •
        Although your job duties, title, compensation and benefits, as well as the Com-
        pany's personnel polities and procedures; may change from time to time, the
        "at will". nature of your employment may only be changed in an express written
        agreement signed by you and the Company's Chief Executive Officer.

             . 6.   Outside Activities. While you render services to the Company, you
        agree that you will not engage in any. other employment, consulting or other
        business activity without the written consent of the Company. In addition, while
        you render services to the Company, you will not assist any person or entity in
        competing with the Company, in preparing to compete with the Company or in
        hiring any employees or consultants of the Company.

               7.    Withholding Taxes. All forms of compensation referred to in this
        letter are subject to applicable withholding and payroll taxes.

           - 8.    Entire Agreement. This letter supersedes and replaces any prior
        understandings or agreements, whether oral, written or implied, between you
        and the Company regarding the matters described in this letter.

                                    [Signature Page Follows]




                                                               Doc ID: a93c395a6a12de96 I 5373cc93708086c859tIdc68

IBM CONFIDENTIAL                                                                                       IBM 000065
FILEDDATE: 1/22/ 201912:00 AM2019L000717        Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 19 of 185 PageID #:24




                                                            If you wish to accept this offer, please sign and date both the enclosed
                                                   duplicate original of this letter and the enclosed Confidential Information and
                                                  -Invention Assignment Agreement and return them to me: As'reqUired,.by law,
                                                   your employment:with the Company is also contingent upon your providing le—
                                                   gal proof of. your identity. and authorization to.work in the United States. This :
                                                  •offer, if not accepted, will expire at the close of business on February 3, 2014.

                                                          We look forward to having you join us no later than February 14, 2014.




                                                                                               Very truly yours,


                                                                                               MongoHQ Inc.




                                                                                               Name: Kurt Mackey
                                                                                               Title: Chief Executive Officer




                                                   ACCEPTED AND AGREED:
                                                    Tim Yocum
                                                   (Print Employee Name)
                                                                      /1--A
                                                   (Signature)

                                                      02 /03 / 2014

                                                   Date

                                                   Anticipated Start Date:

                                                   Attachment A: Confidential Information and Invention Assignment Agreement




                                                                                                         Doc ID: ;193c39.5116al2de9615373u.:937080860359dde68

                                           IBM CONFIDENTIAL                                                                         •            IBM 000066
     Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 20 of 185 PageID #:25




                                  ATTACHMENT A

                          CONFIDENTIAL INFORMATION AND
                         INVENTION ASSIGNMENT AGREEMENT.

                                    (See Attached)




                                                     Doc ID: a93c395a6aI2de96 I 5373a93708086(1359ddc68

IBM CONFIDENTIAL                                                                            IBM 000067
     Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 21 of 185 PageID #:26




                                       MongoHQ

             CONFIDENTIAL INFORMATION ANDINVENTION ASSIGNMENT
                                AGREEMENT

                                Employee Name: Tim Yocum

                             Effective Date: 2/1412014


             As a condition of becoming employed (or my employment being
       continued) by MongoHQ Inc., a Delaware corporation, or any of its current or
       future subsidiaries, affiliates, successors or assigns (collectively, the
       "Company"), and in consideration of my employment with the Company and
       receipt of the compensation now and hereafter paid by the Company, I agree
       to the following:

              1.   1.     Relationship. This Confidential Information and Invention
       Assignment Agreement (this "Agreement") will apply to my employment
       relationship with the Company. If that relationship ends and the Company,
       within a year thereafter, either reemploys me or engages me as a consultant,
       this Agreement will also apply to such later employment or consulting
       relationship, unless the parties hereto otherwise agree in writing. Any such
       employment or consulting relationship between the.parties hereto, whether
       commenced prior to, upon or after the date of this Agreement, is referred to
       herein as the "Relationship."

              2.    2.     Duties. I will perform for the Company such duties as may
       be designated by the Company from time to time or that are otherwise
       within the scope of the Relationship and not contrary to instructions from the
       Company. During the Relationship, I will devote my entire best business
       efforts to the interests of the Company and will not engage in other
       employment or in any activities detrimental to the best interests of the
       Company without the prior written consent of the Company.

              3.    3,    Confidential Information.

                     a.    (a)   Protection of Information. I understand that
        during the Relationship, the Company intends to provide me with
        information, including Confidential Information (as defined below), without
        which. I would not be able to perform my duties to the Company. I agree, at
        all times during the term of the Relationship and thereafter, to hold in
        strictest confidence, and not to use, except for the benefit of the Company to
        the extent necessary to ,perform my obligations to the Company under the
        Relationship, and not to disclose to any person, firm, corporation or other
        entity, without written authorization from the Company in each instance, any
        Confidential Information that I obtain, access or create during the term of the




                                                            Doc ID: a91:3951thaf2de96 I 5373W9 37084)86c8591.1dc68

IBM CONFIDENTIAL                                                                                      IBM 000068
FILEDDATE: 1/22/201912:00 AM2019 L000717        Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 22 of 185 PageID #:27




                                                   Relationship, whether or not during working hours, until such Confidential
                                                   Information becomes publicly and widely known and made generally
                                                   available through no wrongful act of mine or of others who were under
                                                   confidentiality obligations as to the item or items involved. I further agree
                                                   not to make copies of such Confidential Information except as authorized by
                                                   the Company.

                                                                 b.   (b)   Confidential Information. I understand that
                                                   "Confidential Information" means information and physical material not
                                                   generally known or available outside the Company and information and
                                                   physical material entrusted to the Company in confidence by third parties.
                                                   Confidential Information includes, without limitation: (i) Company Inventions
                                                   (as defined below); and (ii) technical data, trade secrets, know-how,
                                                   research, product or service ideas or plans, software codes and designs,
                                                   algorithms, developments, inventions, patent applications, laboratory
                                                   notebooks, processes, formulas, techniques, biological materials, mask
                                                   works, engineering designs and drawings, hardware configuration
                                                   information, agreements with third parties, lists of, or information relating to,
                                                   employees and consultants of the Company (including, but not limited to, the
                                                   names, contact information, jobs, compensation, and expertise of such
                                                   employees and consultants), lists of, or information relating to, suppliers and
                                                   customers (including, but not limited to, customers of the Company on whom
                                                   I called or with whom I became acquainted during the Relationship), price
                                                   lists, pricing methodologies, cost data, market share data, marketing plans,
                                                   licenses, contract information, business plans, financial forecasts, historical
                                                   financial data, budgets or other business information disclosed to me by the
                                                   Company either directly or indirectly, whether in writing, electronically,
                                                   orally, or by observation.

                                                               c.    (c)   Third Party Information. My agreements in this
                                                   Section 3 are intended to be for the benefit of the Company and any third
                                                   party that has entrusted information or physical material to the Company in
                                                   confidence.

                                                               d.    (d)    Other Rights. This Agreement is intended to
                                                   supplement, and not to supersede, any rights the Company may have in law
                                                   or equity with respect to the protection of trade secrets or confidential or
                                                   proprietary information.

                                                         e.    4.    Ownership of Inventions.

                                                               f.    (a)   Inventions Retained and Licensed. I have
                                                   attached hereto, as Exhibit A, a complete list describing with particularity all
                                                   Inventions (as defined below) that, as of the Effective Date, belong solely to
                                                   me or belong to me jointly with others, and that relate in any way to any of
                                                   the Company's actual or proposed businesses, products, services, or




                                                                                                       .Doc: ID: a93c395a6a12&9615371.1:93708086c859ddc68

                                           IBM CONFIDENTIAL                                                                                   IBM 000069
     Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 23 of 185 PageID #:28




        research and development, and which are not assigned to the Company
        hereunder; or, if no such list is attached, I represent that there are no such
        Inventions at the time of signing this Agreement.

                     g.     (b)   Use or Incorporation of Inventions. If in the
        course of the Relationship, I use or incorporate into a product, process or
        machine any Invention not covered by Section 4(d) of this Agreement in
        which I have an. interest, I will promptly so inform the Company. Whether or.
        not I give such notice, I hereby irrevocably grant to the Company a
        nonexclusive, fully paid-up, royalty-free, assumable, perpetual, worldwide
        license, with right to transfer and to sublicense, to practice and exploit such
        Invention and to make, have made, copy, modify, make derivative works of,
        use, sell, import, and otherwise distribute such Invention under all applicable
        intellectual property laws without restriction of any kind.

                          (c)    Inventions. I understand that "Inventions" means
        discoveries, developments, concepts, designs, ideas, know how,
        improvements, inventions, trade secrets and/or original works of authorship,
        whether or not patentable, copyrightable or otherwise legally protectable. I
        understand this includes, but is not limited to, any new product, machine,
        article of manufacture, biological material, method, protedure, process,
        technique, use, equipment, device, apparatus, system, compound,
        formulation, composition of matter, design or configuration of any kind, or
        any improvement thereon. I understand that "Company Inventions" means
        any and all Inventions that I may solely or jointly author, discover, develop,
        conceive, or reduce to practice during the period of the Relationship, except
        as otherwise provided in Section 4(g) below.

                            (d)   Assignment of Company Inventions. I agree that
        I will promptly make full written disclosure to the Company, will hold in trust
        for the sole right and benefit of the Company, and hereby assign to the
        Company, or its designee, all my right, title and interest throughout the
        world in and to any and all Company Inventions and all patent, copyright,
        trademark, trade secret and other intellectual property rights therein. I
        hereby waive and irrevocably quitclaim to the Company or its designee any
        and all claims, of any nature whatsoever, that I now have or may hereafter
        have for infringement of any and all Company Inventions. I further
        acknowledge that all Company Inventions that are made by me (solely or
        jointly with others) within the scope of and during the period of the
        Relationship are "works made for hire" (to the greatest extent permitted by
        applicable law) and are compensated by my salary.

                    j.    (e)   Maintenance of Records. I agree to keep and
        maintain adequate and current written records of all Company Inventions
        made or conceived by me (solely or jointly with others) during the term of
        the Relationship. The records may be in the form of notes, sketches,




                                                             Doc ID: 1193c395a6alale9615373(.03708086c8591.1dc68

IBM CONFIDENTIAL                                                                                    IBM 000070
FILEDDATE: 1/22/2019 12:00AM 2019L000717        Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 24 of 185 PageID #:29




                                                  drawings, flow charts, electronic data or recordings, laboratory notebooks, or
                                                  any other format. The records will be available to and remain the sole
                                                  property of the Company at all times, I agree not to remove such records
                                                  from the Company's place of business except as expressly permitted by
                                                  Company policy which may, from time to time, be revised at the sole
                                                  discretion of the Company for the purpose of furthering the Company's
                                                  business. I agree to deliver all such records (including any copies thereof) to
                                                  the Company at the time of termination of the Relationship as provided for in
                                                  Sections 5 and 6.

                                                                  k.    (f)    Patent and Copyright Rights. I agree to assist the
                                                   Company, or its designee, at its expense, in every proper way to secure the
                                                   Company's, or its designee's, rights in the Company Inventions and any
                                                   copyrights, patents, trademarks, mask work rights, moral rights, or other
                                                   intellectual property rights relating thereto in any and all countries, including
                                                   the disclosure to the Company or its designee of all pertinent information
                                                   and data with respect thereto, the execution of all applications,
                                                   specifications, oaths, assignments, recordations, and all other instruments
                                                   which the Company or its designee shall deem necessary in order to apply
                                                   for, obtain, maintain and transfer such rights, or if not transferable, waive
                                                   such rights, and in order to assign and convey to the Company or its
                                                   designee, and any successors, assigns and nominees the sole and exclusive
                                                   right, title and interest in and to such Company Inventions, and any
                                                   copyrights, patents, mask work rights or other intellectual property rights
                                                   relating thereto. I further agree that my obligation to execute or cause to be
                                                   executed, when it is in my power to do so, any such instrument or papers
                                                   shall continue during and at all times after the end of the Relationship and
                                                   until the expiration of the last such intellectual property right to expire in any
                                                   country of the world. I hereby irrevocably designate and appoint the
                                                   Company and its duly authorized officers and agents as my agent and
                                                   attomey-in-fact, to act for and in my behalf and stead to execute and file any
                                                   such instruments and papers and to do all other lawfully permitted acts to
                                                   further the application for, prosecution, issuance, maintenance or transfer of
                                                   letters patent, copyright, mask work and other registrations related to such
                                                   Company Inventions. This power of attorney is coupled with an interest and
                                                   shall not be affected by my subsequent incapacity.

                                                                I.    (g)    Exception to Assignments. Subject to the
                                                   requirements of applicable state law, if any, I understand that the Company
                                                   Inventions will not include, and the provisions of this Agreement requiring
                                                   assignment of inventions to the Company do not apply to, any invention
                                                   which qualifies fully for exclusion under the provisions of applicable state
                                                   law, if any. In order to assist in the determination of which inventions may
                                                   qualify for such exclusion, I will advise the Company promptly in writing,
                                                   during and after the term of the Relationship, of all Inventions solely or
                                                   jointly conceived or developed or reduced to practice by me during the




                                                                                                         Doc ID: a9k395a6a12de9615373a.93708086c859(kIc68

                                           IBM CONFIDENTIAL                                                                                   IBM 000071
                 Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 25 of 185 PageID #:30




R.N..              period of theRelationship.
  cz,
  cz,
  0
  _1
  0,                     rn. . 5.     Company Property: Returning Company Documents.
  .,
                   I acknowledge and agree that I have no expectation of privacy with respect
                   to the Company's telecommunications, networking or information processing
c=,                systems (including, without limitation, files, e-mail messages, and voice
0                  messages) and that my activity and any files or messages on or using any of
                   those systems may be monitored or reviewed at any time without notice. I
                   further agree that any property situated on the Company's premises and
cs,                owned by the Company, including disks and other storage media, filing
                   cabinets or other work areas, is subject to inspection by Company personnel
                   at any time with or without notice. I agree that, at the time. of termination of
0                  the Relationship, I will deliver to the Company (and will not keep in my
0
                   possession, recreate or deliver to anyone else) any and all devices, records,
                   data, notes, reports, proposals, lists, correspondence, specifications,
                   drawings, blueprints, sketches, laboratory notebooks, materials, flow charts',
                   equipment, other documents or property, or reproductions of any of the
        •          aforementioned items developed by me pursuant to the Relationship or
                   otherwise belonging to the Company, its successors or assigns.

                          n.    6.     Termination Certification. In the event of the
                   termination of the Relationship, I agree to sign and deliver the "Termination
                   Certification" attached hereto as Exhibit 13; however, my failure to sign and
                   deliver the Termination Certification shall in no way diminish my continuing.
                   obligations under this Agreement.

                          0.     7.    Notice to Third Parties. I agree that during the periods
                    of time during which I am restricted in taking certain actions by the terms of
                    this Agreement (the "Restriction Period"), I shall inform any entity or person
                    with whom I may seek to enter into a business relationship (whether as an
                   -owner, employee, independent contractor, or otherwise) of my contractual
                    obligations under this Agreement. I also understand and agree that the
                    Company may, with or without prior notice to me and during or after the
                    term of the Relationship, notify third parties of my agreements and
                    obligations under this Agreement. I further agree that, upon written request
                    by the Company, I will respond to the Company in writing regarding the
                    status of my employment or proposed employment with any party during the
                    Restriction Period.

                           11    8.    Solicitation of Employees. Consultants and Other
                    Parties. As described above, I acknowledge and agree that the Company's
                    Confidential Information includes information relating to the Company's
                    employees, consultants, customers and others, and that I will not use or
                    disclose such Confidential Information except as authorized by the Company.
                    I further agree as follows:




                                                                        Dtx: ID: .103095a6aDde9615373tx4)37080860159dth.-68

            IBM CONFIDENTIAL                                                                                   IBM 000072
FILEDDATE: 1/22/2019 12:00 AM2019L000717        Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 26 of 185 PageID #:31




                                                                q.    (a)    Employees, Consultants. I agree that during the
                                                   term of the Relationship, and for a period of twelve (12) months immediately
                                                 • following the termination of the Relationship for any reason, whether with or
                                                 • without cause, I shall not either directly or indirectly solicit, induce, recruit or
                                                   encourage any of the Company's employees or consultants to terminate
                                                   their'relationship with the Company, or attempt to solicit, 'induce, recruit, -
                                                   encourage or take away employees or consultants of the Company, either for
                                                   myself or for any other person or entity.

                                                                 r.    (b)    Other Parties. I agree that during the term of the
                                                   Relationship, I will not negatively influence any of the Company's clients,
                                                   licensors, licensees or customers from purchasing Company products or
                                                   services or solicit or influence or attempt to influence any client, licensor,
                                                   licensee, customer or other person, either directly or indirectly, to direct any
                                                   purchase of products and/or services to any person, firm, corporation,
                                                   institution or other entity in competition with the business of the Company.
                                                   In addition, I acknowledge that the Company has valuable Trade Secrets (as
                                                   defined by applicable law from time to time) to which I will have access
                                                   during the term of the Relationship: I understand that the Company intends
                                                   to vigorously pursue its rights under applicable Trade Secrets law if, during a
                                                   period of twelve (12) months immediately following the termination of the
                                                   Relationship for any reason, whether with or without cause, I solicit or
                                                   influence or attempt to influence any client, licensor, licensee, customer or
                                                   other person:either directly or indirectly, to direct any purchase of products
                                                   and/or services to any person, firm, corporation, institution or other entity in
                                                   competition with the business of the Company. Thereafter, the Company
                                                   intends to vigorously pursue its rights under applicable Trade Secrets law as
                                                   the circumstances warrant.

                                                          s.   9.    At-Will Relationship. I understand and acknowledge
                                                   that, except as may be otherwise explicitly provided in a separate written
                                                   agreement between the Company and me, my Relationship with the
                                                   Company is and shall continue to be at-will, as defined under applicable law,
                                                   meaning that either I or the Company may terminate the Relationship at any
                                                   time for any reason or no reason, without further obligation or liability, other
                                                   than those provisions of this Agreement that explicitly survive the
                                                   termination of the Relationship.

                                                         t.     10.   Representations and Covenants.

                                                               u.    (a)   Facilitation of Agreement. I agree to execute
                                                   promptly, both during and after the end of the Relationship, any proper oath,
                                                   and to verify any proper document, required to carry out the terms of this
                                                   Agreement, upon the Company's written request to do so.

                                                                v.    .(b)   No Conflicts. I represent that my performance of all




                                                                                                          Doc ID: a93c395a6a12de9615373a937013086c859ddc68

                                           IBM CONFIDENTIAL                                                                                    IBM 000073
FILEDDATE: 1/ 22/20 19 12: 00A M2019L000717
                                                   Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 27 of 185 PageID #:32




                                                     the terms of this Agreement does not and will not breach any agreement I
                                                     have entered into, or will enter into, with any third party, including without
                                                     limitation any agreement to keep in confidence proprietary information or
                                                     materials acquired by me in confidence or in trust prior to or- during the
                                                     Relationship. I will not disclose to the Company or use any inventions,
                                                     confidential or non-public proprietary information or material belonging to
                                                     any previous client, employer or any other party. I will not induce the
                                                     Company to use any inventions, confidential or non-public proprietary
                                                     information, or material belonging to any previous client, employer or any
                                                     other party. I acknowledge and agree that I have listed on Exhibit A all
                                                     agreements (e.g., non-competition agreements, non-solicitation of customers
                                                     agreements, non-solicitation of employees agreements, confidentiality
                                                     agreements, inventions agreements, etc.), if any, with a current or former
                                                     client, employer, or any other person or entity, that may restrict my.ability to
                                                     accept employment with the Company or my ability to recruit or engage
                                                     customers or service providers on behalf of the Company, or otherwise relate
                                                     to or restrict my ability to perform my duties for the Company or any
                                                     obligation I may have to the Company. I agree not to enter into any written
                                                     or oral agreement that cOnflicts with the provisions of this Agreement.

                                                                   w.     (c) Voluntary Execution. I certify and acknowledge
                                                     that I have carefully read all of the provisions of this Agreement; that I
                                                     understand and have voluntarily accepted such provisions, and that I will
                                                     fully and faithfully comply with such provisions.

                                                           x.    11.   General Provisions.

                                                                   y.  (a)   Governing Law. The validity, interpretation,
                                                     construction and performance of this Agreement shall be governed by the
                                                     laws of the State of Alabama, without giving effect to the principles of
                                                     conflict of laws.

                                                                 •z.    (b)   Entire Agreement. This Agreement sets forth the
                                                     entire agreement and-understanding between the Company and me relating
                                                     to its subject matter and merges all prior discussions between the parties to
                                                     this Agreement. No amendment to this Agreement will be effective unless in
                                                     writing signed by both parties to this Agreement: The Company shall not be
                                                     deemed hereby to have waived any rights or remedies it may have in law or
                                                     equity, nor to have given any authorizations or waived any of its rights under
                                                     this Agreement, unless, and only to the extent, it does so by a specific
                                                     writing signed by a duly authorized officer of the Company, it being
                                                     understood that, even if I am an officer of the Company, I will not have
                                                     authority to give any such authorizations or waivers for the Company under
                                                     this Agreement without specific approval by the Board of Directors. Any
                                                     subsequent change or changes in my duties, obligations, rights or
                                                     compensation will not affect the validity- or scope of this Agreement.




                                                                                                          Doc ID: a93c395a6a2dM153734A3708026c859ddc68

                                              IBM CONFIDENTIAL                                                                              IBM 000074
     Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 28 of 185 PageID #:33




                      aa.    (c)   Severability. If one or more of the provisions in this
         Agreement are deemed void or unenforceable to any extent in any context,
         such provisions shall nevertheless be enforced to the fullest extent allowed
       • by law in that and other contexts, and the validity and force of•the remainder •
         of this Agreement.shall not be affected. The Company and I have attempted
         to limit my right to use, maintain and disclose the Company's Confidential.
       -Information, and to limit my right to solicit employees and customers only to
         the extent necessary to protect the Company from unfair competition.
         Should a court of competent jurisdiction determine that the scope of the
         covenants contained in Section 8 exceeds the maximum restrictiveness such
         court deems reasonable and enforceable, the parties intend that the court
         should reform, modify and enforce the provision to such narrower scope as it
         determines to be reasonable and enforceable under the circumstances
         existing at that time.

                          (d)   Successors and'Assigns. This Agreement will be
        binding upon my heirs, executors, administrators and other legal
       •representatives, and my successors and assigns, and will be for the benefit
        of the Company, its successors, and its assigns.

                .    cc.   (e)    Remedies.1 acknowledge and agree that violation
        of this Agreement by me may cause the Company irreparable harm, and
        therefore agree that the Company will be entitled to seek extraordinary relief
        in court, including, but not limited to, temporary restraining orders,
        preliminary injunctions and permanent injunctions without the necessity of
        posting a bond or other security (or, where such a bond or security is
        required, I agree that a $1,000 bond will be adequate), in addition to and
        without prejudice to any other rights or remedies that the Company may
        have for a breach of this Agreement.

                   dd. (f)  Advice of Counsel. I acknowledge THAT, IN
        EXECUTING THIS AGREEMENT, I Have HAD THE OPPORTUNITY TO SEEK THE
        ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I Have read and understood
        ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
        AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF
        THE DRAFTING OR PREPARATION HEREOF.

                                   [Signature Page Follows]




                                                            1):X:   ID: a934:395a6a12(1e96 I 53734.1.93708086c859ddc68

IBM CONFIDENTIAL                                                                                         IBM 000075
FILED DATE: 1/22/201912:00 AM2019L0007 17
                                                 Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 29 of 185 PageID #:34




                                                   The parties have executed this Agreement on the respective dates set forth
                                                   below, to be effective as of the Effective Date first above written.
                                                                                               the company:




                                                                                            Name: •     Kurt Mackey

                                                                                          . Title:     CEO


                                                                                            Address:
                                                                                                                   United StatesFax:


                                                                                            Date:


                                                                                            Employee:
                                                                                              Tim Yocum




                                                                                            (Signature)

                                                                                            Address:


                                                                 United States


                                                                                            Date:
                                                                                                          02 / 03/ 2014



                                                                                    EXHIBIT A

                                                     LIST OF PRIOR INVENTION SAND ORIGINAL WORKS OF AUTHORSHIP
                                                                     EXCLUDED UNDER SECTION 4(a)

                                                               Title               Date              Identifying Numberor
                                                                                                       Brief Description




                                                                                                       Doc ID: a9k395a6af2de9615373a...93708086c859ddc68

                                            IBM CONFIDENTIAL                                                                                 IBM   000076
FILEDDATE: 1/22/2019 12:00AM2019L000717        Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 30 of 185 PageID #:35




                                                     No inventions, improvements, or original works of authorship

                                                     No agreements under Section 10(b)         Additional sheets attached

                                                  Signature of Employee:

                                                  Print Name of Employee:

                                                  Date:

                                                                                    EXHIBIT B

                                                                         TERMINATION CERTIFICATION

                                                         This is to certify that I do not have in my possession, nor have I failed
                                                  to return, any devices, records, data, notes, reports, proposals, lists,
                                                  correspondence, specifications, drawings, blueprints, sketches, laboratory
                                                  notebooks, flow charts, materials, equipment, other documents or property,
                                                  or copies or reproductions of any aforementioned items belonging to
                                                  MongoHQ Inc., a Delaware corporation, its subsidiaries, affiliates, successors




                                                                                                       Doe ID: a931395a6a11.10)61 5373(.03708086c859(kIL-68

                                          IBM CONFIDENTIAL                                                                                     IBM 000077
FILEDDATE: 1/22/201912:00A M2019L000717
                                               Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 31 of 185 PageID #:36




                                                 or assigns (collectively, the "Company").

                                                      I further certify that I have complied with all the terms of the
                                                 Company's Confidential Information and Invention Assignment Agreement
                                                 signed by me, including the reporting of any Inventions (as defined therein),
                                                 conceived or made by me (solely or jointly with others) covered by that
                                                 agreement, and I acknowledge my continuing obligations under that
                                                 agreement.

                                                        I further agree that, in compliance with the Confidential Information
                                                 and Invention Assignment Agreement, I will preserve as confidential all trade
                                                 secrets, confidential knowledge, data or other proprietary information
                                                 relating to products, processes, know-how, designs, formulas, developmental
                                                 or experimental work, computer programs, data bases, other original works
                                                 of authorship, customer lists, business plans, financial information or other
                                                 subject' matter pertaining to any business of the Company or any of its
                                                 employees, clients, consultants or licensees.

                                                        I further agree that for twelve (12) months from the date of this
                                                 Certification, I shall not either directly or indirectly solicit, induce, recruit or
                                                 encourage any of the Company's employees or consultants to terminate
                                                 their relationship with the Company, or attempt to solicit, induce, recruit,
                                                 encourage or take away employees or consultants of the Company, either for
                                                 myself or for any other person or entity.

                                                        Further, I understand that the Company intends to vigorously pursue
                                                 its rights under applicable Trade Secrets law if, during a period of twelve (12)
                                                 months from the date of this Certification for any reason, whether with or
                                                 without cause, I solicit or influence or attempt to influence any client,
                                                 licensor, licensee, customer or other person, either directly or indirectly, to
                                                 direct any purchase of products and/or services to any person, firm,
                                                 corporation, institution or other entity in competition with the business of the
                                                 Company and that, thereafter, the Company intends to vigorously pursue its
                                                 rights under.applicable Trade Secrets law as the circumstances warrant.

                                                  Date:                                       Employee:


                                                                                              (Print Employee's Name)


                                                                                                                      (Signature)




                                                                                                        Doc ID: 393095a6indr96153734.1.937080864:859ddc68

                                          IBM CONFIDENTIAL                                                                                    IBM 000078
     Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 32 of 185 PageID #:37



                                                                           Page 1 of 1


             sign

       Audit Trail
      . Unique document ID: a93c395a6af2de9615373cc93708086c859ddc68
        Document name: Now with e-signature amazingness
        Status: Signed and closed


       01/30/2014-

       19:21:28 UTC    Document (tim-yocum-offer-letter.pdf) uploaded by
                       hello@mongohq.com
                       IF: 67.180.97.12

       19:21:31 UTC    Document (Yocum, Tim - ClIAA.rtf) uploaded by
                       hello@mongohq.com
                       IP: 67.180.97.12

       19:26:21 UTC    Document signed by hello@mongohq.com
                       IP: 67.180.97.12

       19:26:21 UTC    DocOment sent for signature to: Tim Yocum
                       (tim@yocum.org)
                       IP: 67.180.97.12

       02/03/2014

       16:54:52 UTC    Document viewed by Tim Yocum (tim@yocum.org)
                       IF: 205.234.237.186

       16:56:56_ UTC   Document signed by Tim Yocum (tim@yocum.org)
                       IF: 205.234.237.186

       16:56:56 U.TC   The document has been signed and is now closed.




IBM CONFIDENTIAL                              0
                                                                               IBM 000079
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 33 of 185 PageID #:38




                Exhibit 2
IBM News room - Case:   1:19-cv-01574
                2015-07-23                Document
                           IBM Acquires Compose        #: 1-1
                                                to Expand aou...Filed:                                                       03/05/19   Page 34 of 185 PageID #:39
                                                                                                                                    https://www-03.ihm.com/press/usien/pressrelease/47363.wss



                                          IBM
FILEDDATE: 1/22/2019 12:00AM2019L000717




                                          News room News releases
                                          IBM Acquires Compose to Expand Cloud
                                          Data Services

                                          Select a topic or year
                                             News release                                                                   Related XML feeds


                                          ARMONK, N.Y. -23 Jul 2015: IBM (NYSE: IBM) today announced the acquisition of San Mateo, CA-based Compose, Inc., a privately held company
                                          that provides MongoDB, Reels, Elasticsearch, PostgreSQL, and other database as a service (DBaaS) offerings targeted at web and mobile app
                                          developers. The acquisition furthers IBM's commitment to accelerating developer productivity and innovation around open source and cloud data
                                          services. Financial terms were not disclosed.
                                          The cloud database arena is projected to be worth $14 billion by 2019, and open source databases Ike MongoDB are a significant part —and rapidly
                                          growing portion —of this sector. Driving this popularity among developers is the ability to make web and mobile applications easy to build and grow,
                                          without the distraction and monotony of back-end database and systems administration. Thousands of clients across a variety of industries, induding
                                          retail, loT, higher education, marketing services and ecommerce have created over 100,000 databases with Compose.

                                          'Compose's breadth of database offerings will expand IBM's Bluemix platform for the many app developers seeking production-ready databases built
                                          on open source; said Derek Schoettle, General Manager, IBM Cloud Data Services. 'Compose furthers IBM's commitment to ensuring developers
                                          have access to the right tools for the job by offering the broadest set of DBaaS service and the flexibility of hybrid cloud deployment'
                                          IBM's Cloud Data Services offerings are composable, integrated services for developers that run on the secure, high-performance IBM Cloud platform,
                                          Elluemix, with highly accessible DevOps support teams. Compose provides IBM with an enhanced framework to deliver highly sought after, production
                                          ready, cloud database services for developers. IBM's containerized data services approach will further drive the introduction of new Cloud Data
                                          Services offerings.
                                           'By joining IBM, we will have an opportunity to accelerate the development of our database platform and offer even more services and support to
                                           developer teams,' said Kurt Mackey, co-founder and CEO of Compose. 'As developers, we know how hard it can be to manage databases at scale, .
                                           which is exactly why we built Compose -to take that burden off of our customers and allow them to get back to the engineering they love.'
                                           Companies are eager to leverage new managed database technologies, but are not akvays equipped to dedicate the budget. and resources necessary
                                           to acquire database administration expertise. Compose removes the difficulty and risk ascoriated with setting up, administering, scaling and integrating
                                           new DBMS technologies.
                                           In addition to providing 24x7 monitoring and management by DBaaS DevOps experts, Compose features:
                                           - 'Containerized' DBaaS platform technology -enabling fast deployment and scaling of popular open source DBaaS services for customers;
                                           - Auto-scaling with predictable performance;
                                             Built-in redundancy, backup, %Hover for uninterrupted DBaaS service & application uptime;
                                           • Valuable add-ens including Compose Transporter, which helps developers move data between services like MongoDB and Elasticsearch for easier
                                           application development and to provide a better end-user experience.
                                           The acquisition of Compose continues IBM's commitment to open source technology and communities across the entire cloud stack. In addition to this
                                           latest announcement, and the announcement to make the company's container technology available through Docker last month, IBM serves as a
                                           founding member of The Cloud Foundry and OpenStack Foundations, a platinum sponsor of the Nodeis Foundation and a sponsor of the Open
                                           Container Project.
                                           About Compose
                                           Founded in 2010, Compose offers auto-scaling, production-ready databases to help software development teams deploy data services quickly and
                                           easily. Compose currently supports five popular open source databases including MongoDB, Reels, Elasticsearch, PostgreSQL and Rethink0B. Each
                                           database is provisioned in minutes and includes high availability (HA), failover, and daily backups. In addition, Compose offers Transporter for moving
                                           and syncing data continuously between data stores —available both as a service and as a free open source application. More than 3600 companies
                                           rely on Compose-hosted databases for keeping their apps in production 24/7.
                                           For information abdut how IBM Cloud Data Services is changing the way services are created for and delivered to developers, follow us on Twitter at
                                           CggetdashOB and @IBMdoudant, and visit wwwdashdb.com and www.cloudant.com.


                                           Related XML feeds

                                           Topics                                                                                                                           XML feeds




 1 of 2
IBM News room - Case:   1:19-cv-01574
                2015-07-23                Document
                           IBM Acquires Compose        #: Clou...
                                                to Expand 1-1 Filed:                                        03/05/19  Page 35 of 185 PageID #:40
                                                                                                                   https://wwvv-03.ibm.com/press/us/en/pressrelease/47363.wss



                                             Topics                                                                                              XML feeds

                                             IBM Cloud Computing
                                                                                                                                                    Feed
                                             Gain access to your applications from anywhere, at any time.

                                             IBM MobileFirst
                                                                                                                                                    Feed
FILEDDATE: 1/22/20 19 12:00AM2019L000 717




                                               Build your own feed

                                               New to RSS?


                                                                                                                                                           Back to top

                                            IBM News Room Twitter
                                             Join the conversation




                                            Share
                                              Facebook
                                              Twitter
                                              LinkedIn.


                                            Engage.IBM
                                              Contact a media relations representative
                                              Site feedback


                                            RSS
                                              Subscribe to our latest news releases
                                              View more news room feeds




2 of 2
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 36 of 185 PageID #:41




                Exhibit 3
                                                                   Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 37 of 185 PageID #:42

                                                                                                                                                                                                                                                     •
                                            :                                                                                                                                                                                                  oil. I.
                                                .! i . •                                                                                         IBM Date of Hire            10 - 01 -2015
                                                                                     IBM Serial NumbeCilCNS'Ci
                                                                                                 r. S        i                                               . (MM-DD-YYYY):
                                                                                                                                                                  .                                                                           , IIIi!,ll
                                                                                                                                                                                                                                              141
                                                                                                                                                                                                                                               1:••! I
                                            .1   1: .           IBM           Agreement Regarding Confidential Information, Intellectual Property, and Other Matters
                                            i; Ill •                                                                                                                                                                                           :•i, •
                                            ,I to :            In consideration of my employment or my continued employment by International Business Machines Corporation or one of its subsidiaries or affiliates
FILEDDATE: 1/ 22/201912:00 AM2019 L000717




                                                               (collectively, IBM'), which I acknowledge Is employment at will, and the payment to me of a salary or other comransation during my employment, I
                                                     ; • • agree as follows:
                                                      •        1. I will not without IBM's prior written permission, disclose to anyone outside of IBM or use In other than IBM's business, either during or after my
                                            !I
                                            ,,1;:'             employment, any confidential information or material of IBM, or any information or material received by IBM in confidence from third parties, such as •
                                            :INsuppliers or customers. If I leave the employ of IBM or at the request of IBM, I will return to IBM all property in my possession belonging to IBM or
                                                    ll:.       received by IBM from any third party, whether or not containing confidential information and whether stored on an IBM owned asset or a personally                                    .
                                                ti    '        owned asset, including, but not limited to, electronic data, electronic files, diskettes and other storage media, drawings, notebooks, reports, and any
                                                               other hard copy or electronic documents or records.                          /
                                                                                                                                                                                                                         •
                                                               Confidential information or material of IBM is any information or material: (a) generated or collected by or utilized.in the operations of IBM; received from               I filiit
                                             `• !                                                                                                                                                                                                  .1
                                                   I. .         any third party; obtained from an entity IBM acquired or in which IBM purchased a controlling interest (including inforMation or material received by that                     I1
                                             ,, j - . entity from a third party); or suggested by or resulting from any task assigned to me or work performed by me for or on behalf of IBM; and (b) which has                                 1)
                                              i !;•I : not been made available generally to the public, whether or not expressed in a document or other medium and whether or not marked "IBM ConfidentiarI I
                                                   j, • or with any similar legend of IBM or any third party. Confidential information or material may Include, but is not limited to, information and material related • j 1 i's
                                            ,' ;:.i • I to past, present and future development, manufacturing activities, or personnel matters; marketing and business plans; pricing information; customer
                                            II •1•! ••          lists; technical specifications, drawings, and designs; prototypes; computer programs; and databases.                                                                       tlji 1
                                            1 !•!.              2. (a) During my employment with IBM and for two years following the termination of my employment from IBM for any reason, I will not directly or
                                                r. :            indirectly within the Restricted Area solicit, or attempt to or participate or assist in any effort to solicit, any employee of IBM to be employed or perform
                                                   r i services outside of IBM. For purposes of this Paragraph 2(a), "Restricted Area' shall mean any geographic area In the world in which I worked or for
                                                   1                                                                                                                                                                                        . .6, I
                                             •• •,••I which I had job responsibilities, including supervisory responsibilities, during the last twelve (12) months of my employment with IBM. Also, for purposes
                                                 iI•            of this Paragraph 2(a), 'employee of IBM' shall mean any employee of IBM who worked within the Restricted Area at any time in the 12-month period                           I II. •
                                                 •: !           immediately preceding any actual or attempted solicitation.                                                                                                                    IF 'I
                                              '0,-•                (b) I agree that during my employment with IBM and for one year following the termination of my employment for any reason, I will not directly or
                                              •i . I. • indirectly solicit for competitive business purposes any customer with which I was directly or indirectly involved as part of my Job responsibilities during
                                             .. I: , • the twelve (12) months prior to the termination of my employment with IBM. This paragraph 2(b) does not apply to any IBM employee whose work •
                                                 .':.' location as reflected in IBM records is within the state of California.                                          '                                                              •       4'11.'1
                                                 1
                                                 •I.
                                                     .
                                                       , • I acknowledge that IBM would suffer irreparable harm if I fail to comply with Paragraph 2(a) or (b), and that IBM would be entitled to any appropriate

                                                1, ..'
                                                                 relief, including money damages, equitable relief and attorneys' fees.
                                                                 3. I will not disclose to IBM, use in its business, or cause it to use, any information or material which is confidential to any third party unless authorized by
                                                                                                                                                                                                                                           : 1      41

                                                 ,.; .           IBM. In addition, I will not incorporate into any product used and/or sold by IBM, any copyrighted materials or patented inventions of any third party,                     • i. i
                                              .4.• •t• .         unless authorized by IBM.                                                                                                                                                   1   1; '
                                                                                                                                                                                                                                                 .. 1
                                                 II              4. I will comply, and do all things necessary for IBM to comply, with (a) the laws and regulations of all governments under which IBM does business, (b)                   I .1 .
                                                                 the provisions of contracts between any such government or its contractors and IBM that relate to intellectual property or to the safeguarding of
                                                  I. !
                                                       '         information, and (c) IBM's corporate directives, Including, without limitation, policies and information technology security standards issued from time to
                                                                                                                                                                                                                                             j 1,1
                                                    I            time as well as•the IBM Business Conduct Guidelines as smended from ...         time to time.       •       •                       .     ..                            • ! 1„1
                                              :I' •                                                                   '- i' •                                          .                                           t                               l'.
                                                  • -..,j .  . 5.   I  hereby  assign  to IBM   my entire  right, title,"and'interk in any idea,  concept,  technique,    invention, design    (Whether   the  design  is-ornamental:or    •;
                                              .I./::             otherwise),   computer    programs  and  related   documentation,   other works  of authorship,  mask    works, and  the like (all hereinafter called "Developments"),            tj
                                                 I',             hereafter made, conceived, written, or otherwise created solely or jointly by me, whether or not such Developments are patentable, subject to copyright ': 11
                                                 1k              or   trademark   protection or susceptible   to any  other form of protection which:  (a) relate to the  actual or anticipated  business  or research     or development
                                                • l'I            of IBM or its subsidiaries or (b) are suggested by or result from any task assigned to me or work performed by me for or on behalf of IBM or Its •!
                                                li '        • subsidiaries. Also. I hereby assign to IBM my entire right, title and interest in any such Developments that were suggested by or resulted from any task . :
                                                  1.,             assigned to me or work performed by me for or on behalf of any entity that IBM acquired or in which IBM purchased a controlling interest.
                                            . I.. :• In the case of any "other works of authorship", such assignment shall be limited to those works of authorship which meet both conditions (a) and (b)
                                                     •            above.                                                                 .
                                                    I
                                                                              California Notice: For Developments subject to California law, notwithstanding anything above to the contrary. I understand that this
                                                                              assignment does not apply to a Development which qualifies fully under the provisions of Section 2870 of the California Labor Code.
                                              ' t .
                                                                  The above provisions concerning assignment of Developments apply to Developments created while I am employed by IBM in an executive, managerial,                            iII •
                                                     i                                                                                                                                                                                        d
                                                            . professional, product or technical planning, technical, research, programming, or engineering capacity (Including development, product, manufacturing,                           ,
                                                                                                                                                                                                                                              : ..'
                                                 •i•t:••          systems, applied science, and field engineering).                                                                  .
                                                                                                                                                                                                                                              111 I.:
                                                  •. : ; . Excluded are any Developments that I cannot assign to IBM because of prior agreement with (select one): ,i? None l=1 Have Prior Agreements .1
                                                                                                                                                                                                                                              ii
                                                                                                                                                                                                                                              : OS ir
                                                                  List Prior Agreements:
                                                                                                                                                                                                                                              . ,11'11.
                                                                                                                                                                                                                                              . !II
                                                 ,.i•:                                                                                                                                                                                          -'1 E:,
                                                •—.. ,
                                                ., i •          With (Give Name):                                                                                 Effective Date (Give Date): Select -         -                                Ift •
                                                lt ,
                                                ,          :•
                                                 ii:. . i • I acknowledge that the copyright and any other intellectual property right in designs, computer programs and related documentation, and other works of                               '1;', •
                                                 ; r i • : : authorship, created within the scope of my employment, belong to IBM by operation of law.                                                                                             `1
                                                                                                                                                                                                                                                    1;,
                                                              6. In connection with any of the Developments assigned by Paragraph 5: (a) I will promptly disclose them in writing to the IBM Intellectual Property Law
                                                              Department; and (b) I will, on IBM's request, promptly execute a specific assignment of title to IBM or its designee, and do anything else reasonably
                                                                                                                                                                                                                                              •1
                                                              necessary to enable IBM or such designee to secure    re a patent, copyright or other form of protection therefore
                                                                                                                                                                       the       in the United States
                                                                                                                                                                                                  tes and in other countries.
                                                                 addition, I agree to promptly notify the IBM Intellectual Property Law Department in writing of any patent or patent application In which I am an                            • li
                                                 I. Ft •
                                                         ;    inventor but which is not assigned by Paragraph 5and which discloses or claims any Development made, conceived, or written while I am employed by                               • 1111!.1
                                                    t. i • IBM. I also agree to promptly notify the IBM Intellectual Property Law Departrnent if, after I leave the employ of IBM, I am contacted by anyone or any
                                                  •           entity outside of IBM regarding any transaction, legal or governmental proceeding, litigation or other legal dispute concerning or relating to any of the                       • 1111Y•
                                                              Developments assigned by Paragraph 5.
                                                                                                                                                                                                                                                 VIlt ,
                                                                                                                                                                                                                                                 itil,"
                                                                                                                                                                                                                PERSONNEL COPY
                                                 . l',.. i                                                                                                                                                                                       .1 • .
                                                                                                                                                                                                             Updated October 2013
                                                ..,. ,ti.
                                                     IBM CONFIDENTIAL                                                                                                                                                       IBM 000038
                                                          Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 38 of 185 PageID #:43



                                                                                             IBM Serial Number      1..„11016-42)           Date of Hirer      -01 -201

                                                       IBM         Agreernent.Regarding Confidential information, intellectual Property, and Other Matters
FILEDDATE: 1/22/2019 12:00 AM 2019L000717




                                                       7. IBM and its licensees, successors, or assigns (direct or indirect) are not required to designate me as an author of any Development which is subject to
                                                       Paragraph 5, when It is distributed, publicly or otherwise, or to secure my permission to change or otherwise alter its integrity. I hereby waive and release,
                                                       to the extent permitted by law, ell rights In and to such designation and any rights I may have concerning modifications of such Developments.
                                                       I understand that any rights, waivers, releases, and assignments herein granted and made by me are freely assignable by IBM and are for the benefit of
                                                       IBM and its subsidiaries, licensees, successors, and assigns.
                                                                                                                                                                                                                                        •
                                                                                                                                                 .    .                                                                 •

                                                       8. I have identified all Developments not assigned by Paragraph 5 In which I have any right, title, or interest, and which were previously made or
                                                       conceived solely orjoifitly by me, or written wholly or in part by me, but neither published nor filed in any patent office.- • •
                                                       Ill do not have any to Identify, I have written "none" on this line (Select one): RI None El Identify
                           .




                                                                                                                                                                                                                              I.
                                                                                                                                                                                                                            • tj
                                                                                                                                                                                                                             'I
                                                       9. I consent to IBM (or authorized services providers on IBM's behalf) collecting, using, storing, transferring, and making available information about me,
                                                       such as my name, photo, contact information, career development and skills, in internal and external IBM databases or websitos (including, without
                                                       limitation, its online directories) anywhere In the world for legitimate business purposes. .
                                                       IBM provides numerous opportunities for social computing through brags, wilds, social networks, virtual worlds and other social media. I agree to comply
                                                       with all IBM policies and practices regarding use of social computing tools and I understand that I am personally responsible for the content I post on any
                                                       social computing tools (whether on IBM's internal platforms or on third party sites) and that any information I post, Including any of my personal
                                                       information, may be made broadly available to others, potentially inside or outside IBM, who have access to these tools.
                                                       10. The term "subsidiaries", as used in this Agreement, Includes any entity owned or controlled, directly or indirectly, by International Business Machines
                                            ,4         Corporation.
                                                                                                                                                                                                                             tj .
                                            ;          11. The term "employment at will!, as used In this Agreement, means the employment at the mutual consent of both me and IBM. Accordingly, either
                                                       IBM or I can terminate the employment relationship at will, at:any time, with or without cause or advance notice.
                                                       12. This Agreement supersedes all previous oral or written communications, representations, understandings, undertakings, or agreements relating to
                                                       the subject matter hereof, except as expressly agreed otherwise by IBM in writing upon my hire or transfer of employment to IBM. Any waiver of a term
                                                       in this Agreement and any amendment to this Agreement may only be made in a writing signed by the Senior Vice President of Human Resources for
                                                       International Business Machines Corporation and myself.
                                                       13. This Agreement shall be governed by the laws of the State of New York, as if it had been executed and fully performed within such state, without
                                                       regard to choice of law principles of New York or any other state. If any provision of this Agreement is unenforceable at law, the remainder shall remain
                                                ,.;    in effect.
                                                       14. I recognize that any violation of my obligations described herein would cause IBM to suffer irreparable harm and can result in disciplinary action,
                                                       including dismissal from IBM, and any other appropriate relief for IBM including money damages, equitable relief and attorneys fees.
                                                       M}Apreement, and my acknowledgment of receipt of a copy oft is Agreement, are indicated by my signature below.               1111      c
                                                                                                                                                                                 Sele - -Select
                                                                                  Y  C/U/1"
                                                       Employee's Full Name (please type or print)                    Employee's Sign ure
                                                                                                                                                       3C41WCi
                                                                                                                                                        Employee IBM Serial      Date (MM-DD-YYYY)
                                                ll'i
                                                       (If you have entered "none" In Paragraph 8, do not fill In this section.)

                                                       The following are Developments not covered by Paragraph 5, in which I have any right, title, or interest, and which were previously Conceived or written
                                                       either wholly or in part by me, but neither published nor filed in any Patent Office:

                                                       Description of Documents (itapplIcable):

                                                                           Title on Document                                Date on Document                      Name of Witness on Document
                                                                                                                             Select-    -
                                            I     II
                                                                                                                             Select-    -

                                                                                                                             Select -   -

                                                                                                                             Select-    -


                                                                                                                                        Signed:
                                                                                                                                                                Employee's Full Name                                               .1
                                                                                                                                        Date (MM-DD-YYYY): Select - - Select

                                                       (It is in your interest to establish that any of the above were made, conceived, or written before your employment by IBM. You should not disclose them
                                                       in detail, but identify them only by the titles and dates of documents describing them. If you wish to interest IBM in any of them, you may contact the
                                                       Intellectual Property and licensing Department at Corporate Headquarters, which will provide you with instructions for submitting them to IBM.)




                                                                                                                                                                                                                        •          •
                                                                                                                                                                                                                              II

                                                                                                                                                                                             PERSONNEL COPY                   ..    I
                                                                                                                                                                                          Updated October 2013


                                                IBM CONFIDENTIAL                                                                                                                                        IBM 000039
FILED DATE: 1/22/2019 12:00 AM2019L000717   Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 39 of 185 PageID #:44




                                                            Exhibit 4
                                              Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 40 of 185 PageID #:45




                                                                                     COMPOSE, INC.
                                                                                    2015 BONUS PLAN
           /2 2/2019 12:00A M . 2019L000717




                                                                                 ARTICLE 1— PURPOSE

                                                      The purpose of this Compose, Inc. 2015 Bonus Plan (this "Plan") is to retain the services
                                              of certain employees and consultants of Compose, Inc. (the "Company") and to motivate them
                                              to remain in service with the Company, the Buyer or one of their affiliates following the Closing.

                                                                              ARTICLE 2 — DEFINITIONS
FILED DATE:I




                                                      As used herein, the following terms shall have the meaning specified below:

                                                    "2016 Bonus" shall mean the bonus named the 2016 Bonus in a Participant's Bonus
                                              Schedule and earned if a Participant remains in Service until January 1, 2016.

                                                     "Bonus Pool" shall mean $5,316,986.

                                                      "Bonus Schedule" shall mean the exhibit to this Plan that sets forth the bonuses that a
                                              Participant may earn under this Plan and must be signed by a Participant to participate in this
                                              Plan.

                                                     "Closing" shall mean the closing date of the sale of the shares of the Company to
                                              International Business Machines Corporation (the "Buyer"), as contemplated by that Stock
                                              Purchase Agreement to be dated on or about July 22nd, 2015 (the "SPA") by and amongst the
                                              Buyer, the Company and the Company's stockholders (the "Stock Sale").

                                                    "Closing Bonus" shall mean the bonus named the Closing Bonus in a Participant's
                                              Bonus Schedule and earned if a Participant remains in Service until the Closing.

                                                      "Committee" shall mean the committee that administers the Plan and consists of Buyer.

                                                      "Employer" shall mean the Company, the Buyer or one of their affiliates for whom a
                                              Participant provides Service. ,

                                                      "Founders" shall mean Kurt Mackey, Jason McCay and Ben Wyrosdick.

                                                     "Monthly Bonus" shall mean each of the twenty-four equal monthly bonuses named the
                                              Monthly Bonus in a Participant's Bonus Schedule, and the applicable Monthly Bonus shall be
                                              earned to the extent a Participant remains in Service until the twelve-month anniversary of the
                                              Closing and each of the twenty-three months of Service thereafter.

                                                      "Participant" shall mean each Company employee or consultant who has been selected
                                              by the Company for participation in this Plan, is listed on Exhibit A to this Plan and remains in
                                              Service with the Company until the Closing. In each case, Participants must execute and return
                                              to the Company the Bonus Schedule attached to this Plan in order to participate in this Plan.

                                                                                               1
                                              OHSUSA:762481344.4
                                             Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 41 of 185 PageID #:46




                                                     "Plan" shall have the meaning set forth in Article 1 of this Plan and, with respect to each
                                             Participant, such Participant's Bonus Schedule.
FILED DATE: 1/22/2 0 19 12:00AM2019L000717




                                                     "Service" shall mean the performance of services for the Employer until and subsequent
                                             to the Closing. If .a Participant transfers Service between the Company or the Buyer and/or one
                                             of their affiliates, then the Participant's Service shall be deemed to continue. The Service .
                                             termination date of any Participant who provides Service in Canada shall be the later of (i) the
                                             date that such Participant ceases to perform Service and (ii) the end of any statutory notice period
                                             for such Participant, without regard to whether the Participant continues to receive any
                                             compensatory payments from the Employer or is paid salary in lieu of notice of termination of
                                             such Service, whether under contract or as otherwise required by applicable law.

                                                    "Total Bonus" for each Participant shall mean the maximum amount of bonuses that
                                             such Participant shall be eligible to earn and receive under this Plan and shall consist of one or
                                             more the following types of bonuses: Closing Bonus, 2016 Bonus and twenty-four Monthly
                                             Bonuses, each as defined in Section 4.1 below.

                                                                               ARTICLE 3— ELIGIBILITY

                                                   . The Participants are the Company's employees and certain consultants set forth on
                                             Exhibit A to this Plan who remain in Service with the Company until the Closing and have been
                                             selected by the Company for participation under this Plan.

                                                                                 ARTICLE 4— BENEFITS

                                                              4.1    Bonuses. The Bonus Pool shall be equal to the aggregate Total Bonuses
                                             that all Participants shall be eligible to earn under this Plan. Each Participant's Bonus Schedule
                                             and Exhibit A shall set forth the amount of each Participant's Total Bonus and one or more of the
                                             following bonuses to the extent that a Participant is eligible to earn such a bonus: Closing
                                             Bonus, 2016 Bonus and Monthly Bonus. Each Participant shall be eligible to earn one or more
                                             of the following bonuses, provided that such Participant remains in Service through each of the
                                             following vesting dates: (a) the Closing Bonus, provided that Participant remains in Service until
                                             the Closing; (b) the 2016 Bonus, provided that Participant remains in Service until January 1,
                                             2016; and (c) each of twenty-four (24) Monthly Bonuses, provided that Participant remains in
                                             Service until the 12-month anniversary of the Closing and each monthly anniversary thereafter
                                             for the next 23 months; provided, however, that in the event that a Participant is terminated from
                                             Service by the Employer for a reason other than "cause" (as determined by Buyer in accordance
                                             with its standard policies and procedures) or due to a Participant's death or disability, each prior
                                             to the 36-month anniversary of the Closing, such Participant shall receive 100% of his or her
                                             then unpaid Total Bonus within 61 days after such Participant's Service termination date,
                                             provided that the Participant signs a general release of claims in the form prescribed by the
                                             Employer and such general release has become effective no later than the 60th day after such
                                             termination.

                                                            4.2    Timing of Payments. Each of the earned Closing Bonus, 2016 Bonus and
                                             Monthly Bonuses shall be paid within ten (10) days following the applicable vesting date and,
                                             for the avoidance of doubt, shall be paid, even if the Participant has terminated from Service
                                                                                               2
                                             OHSUSA: 762481344.4
       Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 42 of 185 PageID #:47




       prior to the applicable payment date, so long as the Participant has remained in Service until the
       applicable vesting date.
 h.
'0R.
 0                    4.3     Forfeitures. For the avoidance of doubt, in the event that any Participant
 _.,   resigns from Service for any reason or is terminated by the Employer for "cause" (as determined
 E,
 cs,   by Buyer in accordance with its standard policies and procedures), each prior to the 36-month
2      anniversary of the Closing, then such Participant shall not be eligible to earn any portion of such
<
0
0      Participant's Total Bonus that has not been paid to the Participant due to the fact that the
es;    Participant has not provided Service until the remaining vesting dates, and such unpaid amounts
       shall be automatically forfeited upon such termination.

                                     ARTICLE 5— MISCELLANEOUS
Li;
0                      5.1     Amendment. The Committee reserves the right to amend this Plan at any
0
       time and in its sole discretion, provided that no such amendment shall adversely affect a
       Participant's rights under this Plan without the Participant's consent.

                       5.2    Right to Terminate Service. Except as otherwise required by applicable
       law, the employment of each Participant remains at will, and each Participant and the Employer
       have the right to terminate a Participant's employment at any time for any or no reason, with or
       without cause or notice. Except as otherwise required by applicable law, nothing in this Plan
       shall confer upon any Participant the right to continue in Service or affect any right that the
       Employer may have to terminate the Service of such person at will.

                        5.3     Benefits not Transferable. Benefits under this Plan shall not be subject in
       any manner to anticipation, alienation, sale, transfer, assignment, pledge or encumbrance by any
       Participant and any attempt to do so shall be null and void. Benefits under this Plan shall not be
       subject to or liable for the debts, contracts, liabilities, engagements or torts of any Participant,
       nor may the same be subject to attachment or seizure by any creditor of any Participant under
       any circumstances.

                       5.4      Plan Administration. This Plan shall be administered by, and in the sole
       discretion of, the Committee, provided that, the Committee may, in its sole discretion, consult
       with any one or more of the Founders in connection with the administration of this Plan. The
       Committee shall have full discretionary authority to establish such rules and regulations as it
       deems necessary, make amendments in a manner consistent with Section 5.1 above, interpret this
       Plan, make factual findings and determinations, and otherwise make all determinations and take
       such action in connection with this Plan as it, in its sole discretion, deems appropriate. The
       decisions of the Committee shall be final, conclusive and binding upon all parties and all
       decisions of the Committee shall be accorded the maximum deference under applicable law. The
       Committee shall not be liable for any action or determination made in good faith with respect to
       this Plan. Each person ta whom duties and responsibilities have been delegated by the
       Committee shall be indemnified and held harmless by the Company or the Buyer against all
       claims, demands, damages, costs, liabilities, fines, and penalties, and all expenses reasonably
       incurred by or imposed upon such individuals (including; but not limited to, reasonable attorneys
       fees) that arise as a result of actions or failure to act in good faith in connection with the
       operation and administration of this Plan.
                                                            3
       OHSUSA:762481344.4
                                         Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 43 of 185 PageID #:48




                                                          5.5    Governing Law. This Plan shall be construed, administered, and governed
                                         in all respects in accordance with the laws of the State of California without regard to California
FILEDDATE: 1/22/201912:00AM2019L000717




                                         conflicts of law or choice of law principles.
                                 )




                                                           5.6 Successors. All obligations of the Company under this Plan and the
                                         Bonus Schedules shall be binding on any successor to the Company, including the Buyer or one
                                         of its affiliates.

                                                         5.7     Captions; Construction of Terms. Captions and headings are given to the
                                         sections and subsections of this Plan solely as a convenience to facilitate reference. Such
                                         headings will not be deemed in any way material or relevant to the construction or interpretation
                                         of this Plan or any provision thereof. Whenever the context may require, any pronouns used in
                                         this Plan shall include the corresponding masculine, feminine or neuter forms, and the singular
                                         forms of nouns and pronouns shall include the plural, and vice versa.

                                                        5.8      Severability. The invalidity or unenforceability of any provision or
                                         portion thereof of this Plan shall not affect the validity or enforceability of any other provision or
                                         portion thereof.

                                                        5.9     Notices. Except as specifically provided otherwise, any notice required or
                                         permitted to be given hereunder shall be in writing sent by either personal delivery, overnight
                                         delivery, or United States, registered or certified mail, return receipt requested, all of which shall
                                         be properly addressed with postage or delivery charges prepaid, to the Committee or Participant
                                         at such addresses as either the Company or Participant may hereafter designate to the other in
                                         writing.

                                                        Notices sent by personal delivery shall be deemed given upon actual receipt.
                                         Notices sent by overnight delivery shall be deemed given on the next business day. Notices sent
                                         via United States registered or certified mail shall be deemed given two business days from
                                         mailing.

                                                         5.10 Withholding. Any provision herein to the contrary notwithstanding, the
                                         Company shall deduct from any payment otherwise due pursuant to this Plan an amount
                                         sufficient to satisfy any federal, state and/or employment tax withholding requirements with
                                         respect to such payment.

                                                        5.11 Effective Date and Term. This Plan shall be effective as of the Closing
                                         and shall continue until the last payment date under this Plan.

                                                        5.12 Entire Agreement. This Plan and each Participant's Bonus Schedule
                                         contain the entire understanding between each Participant and the Company concerning the
                                         terms and conditions described herein. This Plan and each Participant's Bonus Schedule
                                         supersede all prior letters, agreements, plans or arrangements (whether oral or written and
                                         whether express or implied) that provide for payment of bonuses, commissions or other incentive
                                         compensation or similar compensation that were implemented, executed or adopted by the
                                         Company. For the avoidance of doubt, effective as of the Closing, this Plan and each
                                         Participant's Bonus Schedule represent. the only arrangement under which a Participant may earn
                                                                                            4
                                         OHSUSA:762481344.4
 Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 44 of 185 PageID #:49




•a bonus or any incentive compensation from the Company. Furthermore, payments pursuant to
.this Plan will not be considered part of a Participant's earnings for purposes of calculating
 current or future benefits under any compensation or benefit programs maintained or sponsored
 by the Employer, including retirement plans, 401(k) plans and the like.

                  5.13 Code Section 409A. It is intended that any amounts payable under this •
. Plan and the Company's exercise of authority or discretion hereunder shall either be exempt
  from or comply with Internal Revenue Code Section 409A, including the Treasury Regulations
  and other published guidance relating thereto (collectively, "Code Section 409A") so.as not to
•subject any. Participant to payment of any interest or additional tax imposed under Code Section
  409A. To the extent that any amount payable under this Plan would trigger the additional tax,
  penalty or interest imposed by Code Section 409A, this Plan shall be modified to avoid such
  additional tax, penally or interest yet preserve (to the nearest extent reasonably possible) the .
  intended benefit payable to a Participant. Notwithstanding the preceding, the Employer makes
  no representations concerning the tax consequences of this Plan or any payments hereunder
  under Code Section 409A or any other federal, state, local, foreign or other taxes.




                                                   5
 OHSUSA:762481344.4
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 45 of 185 PageID #:50




IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer, effective as of the Closing.

COMPOSE, INC.

By:


Name:


Its:




SMRH:418167863.2




                                          6
DHSUSA:762481344.4
                                             Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 46 of 185 PageID #:51




                                                                                                                              Exhibit A
FILEDDATE: .1/221201912:00 AM 2019L0007 17




                                                List of Participants and Amounts of Total Bonus, Closing Bonus, 2016 Bonus and Monthly
                                                                                  Bonus, as applicable]




                                                                                          7
                                             OHSUSA:762481344.4
                                            Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 47 of 185 PageID #:52




                                                                                  Bonus Schedule'

                                           •This Bonus Schedule is subject to the terms and conditions outlined in the attached Compose,
FILEDDATE: 1/22/2019 12:00AM 2019L000717




                                            Inc. 2015 Bonus Plan (the "Plan"). All capitalized terms not defined in this Bonus Schedule are
                                            defined in the Plan.

                                           Participant Name:
                                           The Total Bonus that you may earn under this Plan is equal to $               , which consists
                                           of the following:

                                           1. Closing Bonus: $
                                           2. 2016 Bonus: $
                                           3. 24 Monthly Bonuses each equal to: $




                                           I have read, understand and accept the terms of the Plan and this Bonus Schedule.



                                                                                               Dated:
                                           Signature



                                           Print Name




                                             NTD: All amounts to be denominated in local currency (US Dollar, Canadian Dollar, South
                                                 African Rand and UK Pound Sterling), as applicable.
                                                                                           8
                                            OHSUSA:76.2481344.4
FILEDDATE: 1/22/2019 12:00AM2019L000717        Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 48 of 185 PageID #:53




                                                                                        Bonus Schedule
                                                 This Bonus Schedule is subject to the terms and conditions outlined in the attiched cOmpose,
                                                 Inc. 2015 Bonus Plan (the "Plan"). All capitalized terms:'not defined in this Bonus Schedule are
                                                 defined in the Plan:

                                                 Participant Name: Timothy Y0iCUI111
                                                 The Total Bonus that you May earn under. this Plan is equal to $300,000, which consists of
                                                 the following:

                                                    Closing Bonus: $50,000
                                                 2. 2016 Bonus: $100,000
                                                 3. 24 Monthly Bonuses each equal to: $6,250




                                                 I have read, Understand and accept the terns Oldie Plan and this :Bonus Schedule.


                                                               0C4441t:'
                                                           y                                         Dated:    07 I 22./201
                                                 Signature


                                                 Timothy Yocum
                                                 TiMbitly YoCUM




                                                  OHSUS AXXXXXXXX,1



                                                                                                                Doc ID: 07506194506ac0c97aa1625ba01400i043b9c68

                                          IBM CONFIDENTIAL                                                                                      IBM 000016
     Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 49 of 185 PageID #:54




       HELLOSIGN                                                                    Audit Trail


    TITLE                           Founder 6prius agreement (Tien)
    FILE NAME                       CoMpOse.2015 Boriu.:.Timothy. Yocum.pdt,
    DOCUMENT ID                     07508f94506ac0c97aa1625bagt4e50a043b9Ca8
    sTiviUs                         *Qompleted




    DocLiment 1.-tory



                   7/22/15          Sent for signature to Timothy. Ydcum (tirn©compose.io)
        SENT       20'.42:50 UTC    IP: 67.180.238 86




                   7/22/15          Viewed by Timothy Ycicum (tienOcombose.io)
         0
       VIEWED      20:44:34 LIM     IP: 98.223.131.146




                   7/4/15           Signed by Timothy Yocum (tirngcompoSe.io)
       'SIGNED,    20:44:58 vrc     IP: 98.223.131..146




                   7/22/15,         The docunient has been completed

      COMPLETED    20:44:58 1.1TC




IBM CONFIDENTIAL                                                                             IBM 000017
FILED DATE: 1/22/2019 12:00AM2019L000717   Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 50 of 185 PageID #:55




                                                           Exhibit 5
           Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 51 of 185 PageID #:56




CD                                                                                                               AlMie
                                                                                                           MINIM AIM=

                                                                                                    1•••••• 11•11
                                                                                                                   .
                                                                                                          Mb ..:1 AM
                                                                                                           onlin • ••=iii


                                                           r) 958
CNI

2
                                                                                    Personal and Confidential
0

                                                             ID )     I
0
cs,            July 30, 2015
csi
cs,
               Timothy Yocum

               Dear Timothy,

               As you know, IBM Corporation has completed its acquisition of Compose, Inc. IBM is very
               excited about the addition of Compose and the important role you will play in driving IBM's
               strategy.

               Enclosed you will find the details of the offer to participate in the special Milestone
               Achievement Program (the "Program"). We recognize your valuable contributions and role
               within Compose and feel you will play a critical role in the successful integration into IBM. I
               am confident that you will enjoy the business, the people and the opportunities associated with
               joining our team. There is still much work ahead of us in integrating Compose, its processes,
               and its technology. As we work through these challenges, you will discover you have much in
               common with your new IBM colleagues. Like you, they are highly creative, innovative people
               who enjoy what they do. They share your passion, commitment to excellence and quality, and
               focusfor your clients' success.

             • I am confident we have the right team in place to accomplish great things together. Even more
               exciting is the long-term future and the prospect to positively impact the business of our clients. I
               look forward to this exciting new chapter and to working closely with you to enable our success.
               Please send the signed letter back 16 Pamela Gage, IBM HR Transition Lead, by August 13,
               2015.


              • Once again, welcome! IBM is glad to have you as part of this team.

             • Sincerely,


                            sprec-c.
                Derek Schoettle
                General Manager, Cloud Data Services
                IBM Analytics

                Attachment A: Program description
                Attachment B: Program milestones




                                                                                 Doc ID: ae253fciac18f1569c7a2c03062370b53d2275870


      IBM CONFIDENTIAL                                                                                                      IBM 000040
     Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 52 of 185 PageID #:57




                                               ATTACHMENT A

        As you know, IBM Corporation has completed its acquisition of Compose. This is an exciting
        time for us all. We recognize that your active involvement is critical to a successful integration
        of Compose into IBM.

        It's my pleasure to confirm that you will be eligible to participate in and potentially receive
        payments under the Milestone Achievement Program (the "Program"). This Program was
        developed exclusively for a select group of Compose employees. The Program milestones are
        contained in Attachment "B."

        The start date of this Program is the date of the closing of IBM's acquisition of Compose (the
        "Closing").

         The.intent of this Program is to recognize key contributions that Compose. and IBM believe will
         be necessary for the successful integration of our two businesses. Since the opportunity to
       ' receive payments is being offered only to a limited number of Compose employees, you should
         treat your participation in the Program and any award under it with appropriate sensitivity and in
         strict confidence.

        The terms and conditions of the Program are as follows:

        You will be eligible to receive payments under the Program up to, but not to exceed, $400,000
        (the "Total Maximum Potential Payment") as set forth below, provided that (1) you remain an
        employee of IBM and its subsidiaries for the periods listed below and (2) the relevant milestone
        targets are met as determined by IBM. The milestone targets are contained in Attachment'S and
        the relevant milestone targets are met as determined by the Compose Integration Executive.

        Payments may become payable to you under the Program pursuant to the following schedule:

                •   The first milestone period will begin on the Closing and will end on the one-year
                    anniversary of the Closing. The maximum potential payment for the achievement of
                    the milestones with respect to that period will be 10% of the Total Maximum
                    Potential Payment.

                    The second milestone period will begin on the one-year anniversary of the Closing
                    and end on the two-year anniversary of the Closing. The maximum potential
                    payment for the achievement of the milestones with respect to that period will be 15%
                    of the Total Maximum Potential Payment.

                •   The third milestone period will begin on the two-year anniversary of the Closing and
                    will end on the three-year anniversary of the Closing. The maximum potential
                    payment for the achievement of the milestones with respect to that period will be 75%
                    of the Total Maximum Potential Payment.




                                                                          Doc ID: ae253tdaclef1569c7a2c031362370b53d22751370


IBM CONFIDENTIAL                                                                                              IBM 000041
FILEDDATE: 1/22/20 19 12:00AM2019L000717
                                                Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 53 of 185 PageID #:58




                                                    The additional terms and conditions of the Program are as follows:

                                                       •    Except as expressly provided below (i) you must be employed on the payment date in
                                                            order to be eligible to receive payment under the program, and (ii) if you cease to be an
                                                            active full-time employee of IBM or its subsidiaries for any reason (including your
                                                            voluntary resignation), during the period of time covered under the, Program, then you
                                                            will no longer participate in the Program and no further payments, partial or otherwise,
                                                            will be made or be payable including, without limitation, any payment under the Program
                                                            for the then current milestone period.

                                                       •    If you are terminated by IBM with "cause" (as determined by IBM in accordance with us
                                                            standard policies and procedures, which includes, among other things,. any violation Of
                                                            IBM's policies and/or failure to perform satisfactorily, and without regard to how "cause"
                                                            is defined in any plan, policy or program, any offer letter, any agreement between you
                                                            and Compose, or any amendment thereto) at any point prior to the completion of the
                                                            period of time covered under the Program, then you will no longer participate in the
                                                            Program and no further payments, partial or otherwise, will be made or be payable as
                                                            from the date you are given notice of termination. -

                                                       •    If you are terminated by IBM without cause (as described above) at any point prior to the
                                                            completion of the period of time covered under the Program, the milestone payment .for
                                                            the then current milestone period will be paid in full to you within a reasonable period of
                                                            time after such termination, in full satisfaction of IBM's obligations under this Program;
                                                            provided, however, that (i) IBM's standard release of claims must be executed after
                                                            termination of your employment and (ii) such release must become effective and
                                                            irrevocable no later than the 61st day after termination of your employment. You shall
                                                            not be entitled to receive any other payment's under the Program. Failure to execute
                                                            IBM's standard release of claims within a period sufficient to allow it to become effective
                                                            and irrevocable-as set forth above shall preclude any entitlement to benefits under this
                                                            paragraph.

                                                        •   If you cease to be an employee of IBM due to death or long term disability (the latter to
                                                            be determined under IBM's generally applicable process) during the period of time
                                                            Covered under the Program, and a release of claims (as described in the preceding
                                                            paragraph) has been received and is effective and irrevocable within the time period
                                                            specified in the preceding paragraph, IBM will pay the Milestone payment for the then
                                                            current milestone period (if any) to you or your estate. You shall not be entitled to
                                                            receive any other payments under the Program. Failure to execute IBM's standard
                                                            release of claims within a periodsufficient to allow it to become effective and irrevocable
                                                            as set forth above shall. preclude any entitlement to benefits under this paragraph.

                                                        •   Payments under this Program are subject to applicable tax withholdings and other
                                                            requirements set by mandatory law.




                                                                                                                    Doc ID: ae253fdaci811569c7a2c03e62370b53d22751370

                                                                                                                                                                        .1
                                           IBM CONFIDENTIAL                                                                                          IBM 000042
FILEDDATE: 1/2 2/20 19 12:00A M2019L0007 17        Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 54 of 185 PageID #:59




                                                         • Payments under this Program are not considered part of your earnings for purposes of
                                                         • calculating current or future benefits under any compensation or benefit programs
                                                           maintained or sponsored by Compose, or IBM, including retirement plans, etc.

                                                      This letter shall be interpreted such that the payments made under this offer letter comply with,
                                                      or are exempt from. Section 409A. To help ensure compliance with the short-term deferral
                                                     •exception of Section 409A, any payment or benefit that you become entitled to receive pursuant
                                                      to the Program willte paid to you no later than March I5' 1 of the year following the first taxable
                                                      year in which the amountis no longer subject to a substantial risk of forfeiture (within the
                                                      meaning of Section 409A and the Treasury Regulations thereunder). To the extent that IBM
                                                      determines that any payment or. benefit pursuant to the Program constitutes deferred
                                                      compensation (within the meaning of Section 409A), such payment or benefit shall be made at
                                                      such times such in such forms as IBM determines are required to comply with Section 409A and
                                                      the Treasury Regulations and any applicable guidance thereunder'(including, without limitation,
                                                      in the case of a "specified employee" within the meaning of Section 409A, the six-month delay
                                                      for amounts payable upon a separation from service). However, nothing in this letter shall be
                                                      interpreted or construed to transfer any liability for any tax (including a tax or penalty due as a
                                                      result of a failure to comply with Section 409A) from'you to IBM or to any other individual or
                                                      entity, and IBM shall not pay any additional payment or benefit in the event that IBM changes
                                                      the time or form of your payments or benefits in accordance with this section.

                                                      Please sign and return the duplicate copy of this letter to Pamela Gage, IBM HR Transition Lead
                                                      to indicate your acceptance of the terms set out.


                                                                   1a 7icscm
                                                      Accepted:                                                   Date 8 / 0? / 2O '5




                                                                                                                        Doc ID: ae2531dacl811569c7a2c03e62370b53d2275870


                                              IBM CONFIDENTIAL                                                                                              IBM 000043
FILEDDATE: 1/22/2019 12:00 AM 2019L0007 17        Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 55 of 185 PageID #:60




                                                                                                     Attachment B

                                                                      IBM Retention Agreement Milestones - Applies To All Periods of Retention

                                                       Customers: (Sales, Marketing, and Services only) Establish and maintain positive customer and
                                                       business partner relationships and team closely with the,combined Compose/IBM customer facing tearns
                                                       to quickly assist in resolving customer/partner issues as required in accelerating and closing sales.
                                                       Further, with the broader Cloud Data Services (CDS) and IBM Sales and Marketing teams, help to enable
                                                       Sales and Marketing Staff IV transferring knowledge, educating the sales team, and cantributingto
                                                       marketing and sales collateral.

                                                       Business Results: (All) Align your Personal Business ComMitmenti (PBC's) to IBM CDS and Analytics
                                                       business objectives; and maintain a PBC rating of "Solid Contributcir" or better (numerically a "2" or
                                                    , better) during the.milestone periods; remain focused in disciplined execution to drive business results for
                                                     • your business unit delivering revenue & expense targets. In addition, familiarize yourself with and adhere
                                                       to IBM's Business Conduct Guidelines.

                                                       Effective Integration: (AU) Act as a leader in your functional area, positively influencing morale and
                                                       contribution to CDS and IBM; learn and integrate into IBM's policies, practices-and procedures; follow
                                                       all.EBM Business Conduct Guidelines; and be accountable.for the implementation of appropriate IBM
                                                       programs.

                                                       Teaming: (AU) Fosteocaming and networking within your own organization, across the CDS Group,
                                                       and throughout the broader IBM todrive cross brand synergy and sales.

                                                       Product.delivery: (Development only) Together with the broader CDS and IBM development teams,
                                                       assist in meeting all product dcliycry milestones including the "bluewashing" of activities (as applicable),
                                                       integration of Compose offerings with the Bluemix platform, enabling Compose offerings lobe sold via
                                                       IBM BluerriirJCDS platforms, support of the Sales team With developthent expertiSe to close business.
                                                       and support. our customers (postsales) with timely action to resolve critical problems, ensure satisfactory
                                                       resolution of all open source-and IP issues

                                                        Management: (Managers only) Demonstrate leadership in managing the employee side of the transition
                                                        into CDS and IBM. including attracting, developing, motivating and retaining employees; effectively
                                                        executing people related programs such as performance commitments, professional development plans;
                                                        base pay plans, technical resources, etc.; and effectively and proactively communicate in appropriate
                                                        forums the siatus olchanges and new developments to keep your teams up tO date. Encourage people
                                                       *manager's in your organization to do the same.

                                                       Retention; (Senior Leaders) Act,to maintain high employee morale of all employees joining IBM CDS
                                                       from Compose and help to retain a high % of all former Compose personnel over the retention period.
                                                       Appropriate consideration will be given to-actions related to business decisions, poor or marginal
                                                       performance.

                                                       All milestones will be assessed by the Integration Executive.




                                                                                                                             Doc ID: ae253idac18(1569c7a2c03e62370b53d2275870


                                             IBM CONFIDENTIAL                              S                                                                      IBM 000044
     Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 56 of 185 PageID #:61




     V HELLOSIGN                                                                        Audit Trail


     TITLE .                            Compose Retention Letter - Tim Yocum
     FILE NAME                          Compose retention...othy Yocum v1.pdf
     DOCUMENT ID • -                    ae253fdac1811589c7a2c03e82370b53d2275870
    . STATUS                            • Completed




     Document History


                       8/3/15           Sent for. signature to Tim Yocum (tim@compose.io)

          SENT         22:25:56 UTC     IP: 71.12.188.45'




                   •   8/3/15           Viewed by Tim Yocum (tim@compose.io)
                       22:34:48 UTC     IP: 98.223.131:148




                       8/3/15           Signed by Tim Yocum (tim@compose.io)

         SIGNED        22:36:19 UTC     IP: 98.223.131.146




                       8/3/15           The document has been completed.

       COMPLETED       22:36:19   urc




IBM CONFIDENTIAL                                                                                 IBM 000045
FILEDDATE: 1/22/2019 12:00AM 2019L000717
                                           Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 57 of 185 PageID #:62




                                                           Exhibit
                                                         Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 58 of 185 PageID #:63




                                             IBM Confidential: 2016 Performance Assessment for Tim Yocum

                                               iscussing Performance
FILEDDATE: 1/22/2019 12:00 AM2019L000717




                                                                                                                                                                                          '7 " .1' •'•              :7
                                                                                                                                                                                                                •
                                             Your global manager will assess your performance across multiple dimensions. The assessment will be reviewed by your upline (and in-country manager. if different than global manager),
                                             and then reviewed with you. Below is an example of how your goal feedback relates to the dimension assessments. If you need to update your goat-feedback, go to your Goals page, and the
                                             updates will auto-sync to your performance form.


                                                                                                                                       !b4lrittt                   •
                                                                                                                                   I    Reslts     Success tnnovatlor      to Others




                                                                                                 BirAoCiim'entin-gr,yoim                    The dimensions are tire lenses thror
                                                                                                                                           •,":htc,pmrformance is viewed What
                                                   v define your work                                                                          - limensions do your results best


                                                                                              y9u did and how you aid it'
                                                                                             •.,,i2eia'tiv -16:cavillgbar

                                             Empyee            E°!
                                               first Name             Tim                                        Title           Diiector, Compose Operations
                                                Last Name             Yocum                                      Band            10 .
                                               Global Manager, Jozef de Vries


                                           FAcirnpIiShnientDétails:(.          .

                                             Accomplishment details provide a final snapshot of the goals and progress you have been updating throughout the year, along
                                             with the feedback against your goals your manager has been providing to you. These elements, Combined with feedback
                                             provided through other means (ACE app. etc.) along with your managers own observations, become the basis for your annual
                                             performance assessment. If you need to make any final updates, please access your Goal plan to do so. Updates will '
                                             automatically sync to this performance form.

                                             GOALS (IBM Confidential)
                                             Maintain positive customer experience through constant evaluation of                                             Ongoing
                                             support/ops procedure and output.


                                             Goal Details
                                                                       Maintain positive customer experience
                                                Goal Description       through constant evaluation of            Status         Ongoing
                                                                       suppordops procedure and output.
                                                                  1. Tim Yocum
                                                                      01/09/2017
                                                                       We've done a good job
                                                                      maintaining an excellent Support
                                                                       reputation with our customers
                                                                       throughout the past year.
                                                                       Through new products (Bluemix
                                                              •        offerings. Enterprise) we've been
                                                                       able to stay ahead of the curve
                                                                       and support users with the same
                                                Progress/Feedback      quick. accurate, and empathetic
                                                                       standards that we've always
                                                                       considered mandatory.        •

                                                                            We've integrated changes
                                                                            suggested by others to establish
                                                                            better defect workflow and
                                                                            tracking as well as refined Stand-
                                                                            ups to focus on making beneficial
                                                                            changes for the platform and
                                                                            driving customer satiifaction.

                                             .GOALS (IBM Confidential)
                                             Bring Compose support documentation, process, and culture from "in our                                            Ongoing
                                             heads" to written form.


                                             Goa! Details
                                                                       Bring Compose support documentation,



                                           IBM Confidential: 2016 Performance Assessment for Tim Yocum                                                                                                                   Page 1 014



                                            IBM CONFIDENTIAL                                                                                                                                                    IBM 000009
                           Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 59 of 185 PageID #:64


                 Goal Description       process, and culture from "in our           Status           Ongoing
                                        heads" to written form.
                                        1.   Tim Yocum
                                             01/09/2017
                                             This has been a bit hamstrung by
                                             the fact that various Bluemix
                                             services are in a support system
                                             state of flux. When this goal was
                                             originally set up, we were hoping
                                             to leverage integration with      -
                                             Parature. A few months later, a
                                             migration to IMS was proposed.
                                             Now, Sal esforce is being
                                             investigated as, a replacement.
                                             We remain on HelpScout and
                                             plan to continue, however it's
                                             difficult to bring more knowledge
                                             and workflow efficiencies to the
                                             Bluemix support staff with tooting
                                             being in a constant state of
                                             unknown. Drop a reorg into the
                                             mix and this effort has.been
                                             stalled repeatedly while the dust
                                             settles from the Analytics->WDP
FILEDDATE:




                                             change and what that means to
                                             the products, current and future.

                                             Despite the moving targets, we
                                             are still working to bring solutions
                 Progress/Feedback
                                             and workflows that we use in
                                             support to the Bluemix team.
                                             Documentation has been getting
                                             better, but remains poorly         •
                                             fragmented in various systems.
                                             Hiring, while slow, will help free
                                             up individuals with writing talent
                                             to assist in building the
                                             knowledge base we need to
                                             share internally.
                                        2.   Jason McCay
                                             06/26/2016
                                             How have Don's calls been
                                             going? Have they been useful to
                                             you?
                                        3,   Tim Yocum
                                             02/1812016
                                             We have so much knowledge
                                             broken up between at least two
                                             systems, and with product
                                             changes that documentation is in
                                             many cases outdated.

                                             Getting involved in Don's regular
                                             calls will help steer the way
                                             forward to 'effectively bring our
                                             knowledge into the IBM fold.


               Dimension Ratings
               Below are the five dimension definitions, for continued reference. Once this performance form is moved from the employee to the .
               global manager, the manager will rate the employee against each of the five dimensions.

               Business Results
               Your achievement against adreed goals. In order for the employee to be rated;
               - Exceeds, they will have exceeded all objectives and delivered outstanding results on all relevant measures.
               - Achieves, they will have accomplished agreed upon goals and outcomes delivering key committed business and finaricial
               objectives
                 Expects more, they will have fallen short of the Business Results standard described above.

               Rating
               Achieves

               Client Success
               You are passionate about every client's success, so you put them first, listen for need and find opportunities to bring new ideas
               and add value. Partnering with all relevant IBM stakeholders, you focus on outcomes —helping every client succeed however
               they measure success. In order for the employee to be rated;
               - Exceeds, they will have exceeded client expectations on all measures while delivering outstanding chant outcomes.
               - Achieves, they will have consistently put the client first. Delivered successful outcomes as experienced by the client.
               - Expects more, they will not have achieved the Client Success standard described above.

               Rating
               Achieves-

               Innovation
               You are a forward thinker. You seek out grand challenges as well as incremental improvements — whether in technology or in


             IBM Confidential: 2016 Performance Assessment for Tim Yocum                                                                              Page 204



             IBM CONFIDENTIAL                                                                                                                      IBM 000010
                                                                  Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 60 of 185 PageID #:65


                                                     how you work and in what you deliver. In order for the employee to be rated;
                                                     - Exceeds, they will have achieved eminence through delivering high impact or breakthrough innovation.
                                                     - Achieves, they will have demonstrated innovation that matters by consistently bringing new ideas to solve businese or
                                                     technical problems. •
                                                     - Expects more, they will'not have achieved the Innovation standard described above.
                                                     •
                                                     Rating
                                                     Achieves
FILED DATE: 1122/2019 12:00 AM2019L000717




                                                      Responsibility to Others
                                                      You prioritize collaboration and focus on building trust and earning it anew every day, in every relationship -- with IBMers,  •
                                                    • clients, partners and more. For those of you entrusted with management or executive responsibility, this includes your effective. .
                                                      leadership and showing personal interest in IBMers, their career's and their development. In order for the employee to be rated;
                                                      - Exceeds, they will have sought out and known for collaboration and helping others to succeed. '
                                                      - Achieves, they will have built trust and collaborated effectively. For people managers, helped their teams excel through
                                                      feedback, development, progression, and improved engagement.
                                                      - Expects more, they will not have achieved the Responsibility to Others standard described above.

                                                      Rating .
                                                      Exceeds •

                                                      Skills                                                                                         •
                                                      IBMers are dedicated to growing skills that matter to our business and to being essential now and in the future. You
                                                      continuously find Opportunities to learn and, apply new skills strategic to IBM and needed to be successful in your role. You are
                                                      recognized for your expertise and you share it with others. In order for the employee to be rated;         •
                                                      - Exceeds, they will have learned, applied, and transferred relevant skills to others, consistently leading to exceptional business
                                                      results.
                                                      - Achieves, they will have developed new, relevant skills or deepened existing skills,Ond applied them to deliver business
                                                      results.
                                                      - Expects more; they Will not have achieve the Skills standard described above.

                                                      Rating •
                                                      Achieves

                                                      Summary
                                                                                  •
                                                      Optional: Tim Yocum, any other comments for the year?                     •
                                                      The year has flown by. We've had a reorg (or Iwo...), changed product direction•on Enterprise more than once, hired a slew of new
                                                      people. and switched up responsibilities. We end the year a Completely different team than we started. To measure success amidst the
                                                      change, I'm looking at our ops/support from an external vieW. Has our support changed? Is it worse than before, better than before, or    •
                                                      same? Have our ops practices slacked? Is our response time better, same; or worse?                                            •
                                                      Overall, we are remaining consistent with our high expectations despite the change - positive and negative - so we are coming out .,._.
                                                      ahead. I Often feel like I'm treading water because we're on such uncertain ground. I wonder if others feel the same sense of "change
                                                      paralysis" such that the thought of a new initiative is, at first, exciting but later gets shelved by fear of another reorg obviating the
                                                      initiative itself.
                                                      lam excited to help elevate the ups learn and fold support engineers into the larger ops/support group. We've already 'started doing this
                                                      with many (Shane, Jonathan, etc.) and it's working nicely. Bridging ups and support will help us share responsibilities and cross-train,
                                                      ultimately providing customers with a better experience by way of a better, more stable product.

                                                      Comments by Jason McCay                 .
                                                      Amidst a lot of change and a number of unknowns, Tim has delivered in both the Support focus as well as Operational Engineering focus.
                                                      He is a stalwart that provides direction that is'effective but not overbearing and shares knowledge. Also, he is willing to dig into theless..
                                                      than-fun grunt work for the sake of the focus and energy of the team.

                                                      A suggested improvement is.being more deliberate about communicating as well as being an advocate for and pushing forward with clear
                                                      improvements that the team needs regardless of resistance that he might face.

                                                      Availabilits):Indicator

                                                      To support career development and discussion. the manager should indicate whether the employee could•be ready and available
                                                      for a new opportunity in the next year. An IBMer is eligible to move to a new job after they have successfully performed their
                                            •         current job for 12 months. The purpose of this indicator is to ensure discussion and alignment on skill and career growth. and
                                                      when new opportunities could be pursued.


                                                                                                   G This employee could be ready and available for a new opportunity in the nexicalendar
                                                                                                   year.    •


                                                      Enablement Materiels,arid :Training

                                                      As a manager, it's your responsibility to help your team members establish goals, provide ongoing feedback throughout the year,
                                                      give fair and•accurate annual assessments and differentiate performance. You may refer to the Manager Assessment Preparation
                                                      topic on IBM Leadership Academy for additional guidance.


                                                                                                   Ell completed the education and received codification prior to assessing this employee.


                                                r     UPline,Review (and In Country Acknowledgement; it fl country manager IS different
                                                     _manager)
                                                                                                                                                                         than global

                                                                                                                           —"-
                                                      Upline manager: Please.confirm that you have reviewed the assessment decisions of the global manager. You may also leave
                                                      comments for the employee (optional) below. These comments will be visible to anyone.


                                                      In-country manager Of different than global manager): You will receive the employee's assessment for your awareness. You may
                                                •     also leave commenis for the employee below (optional). These comments will be visible to anyone.



                                                    IBM Con (Men sat: 20W Performance Assessment for Tim Yocum                                                                                               Page 3 of 4



                                                    IBM CONFIDENTIAL                                                                                                                                   • IBM 000011
                              Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 61 of 185 PageID #:66


                Please note: If the employee's in-country and global manager are the same person, then the in-country manager step will not
                occur in the performance assessment route.


                                                           pUpline Manager: I acknowledge that I've reviewed the assessment decisions of the global
                                                           manager.
           '        Optional: Upline Manager Comments
r-              Optional: In.-Country Manager Comments
;
7-
cp         L.4.            leiigeili•,•:.•
o
...1
al
               ''
                                                                                       .        ..          .                                         .
       • • IMPORTANT: By clicking "Agree" you are confirming that you hive had a discussion with your employee about their assessment,
EZ,        and are digitally signing the form. A copy of the document will be sent to your Completed folder, and your emploiee's Completed
           folder.
2 •

                    Global Manager:
                                               •
                    Global Manager: Jozef de Vries                                                        01/29/2018



Csl




0
0




                                                                                                                                                             Page 4 of 4
       •       IBM Confidential: 2016 Performance Assessment for Tim Yocum



               IBM CONFIDENTIAL                                                                                                                           IBM 000012
'FILED DATE: 1/22/2019 12:00AM 2019L000717   Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 62 of 185 PageID #:67




                                                             Exhibit 7
                           Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 63 of 185 PageID #:68




    •• IBM Confidential: 2017-Performance Assessment for Tim Yocum
                                                  „
          •    Discuasing Performance                                                                                         ,

                                                                            "••••;' :".rth' • •
    fl;
               Your global manager will assess your performance across multiple dimensions..The assessment will be reviewed by your upfine (and in-country manager, if different than global Manager),
•   0 .        and then reviewed with you. Below is an example of how your goal feedback relates to the dimension assessments. If you need to update your goal feedback, go to your Goals page, and the
               updates will auto-sync to your performance form.
                                                                                                                                                     v".
                                                                                                                                                      ;.,!1espoes1billxy,
                                                                                                                                              Inndeation                  Skiffs
                                                                                                                                                        •    r,
    0
    0



                                                                 •'434 .avisetimieSiing,Yotr • -                               The ;Cli(ipilde.tliel#e5 hi§t1gh-2.
                                                                                                                                which erforrnance Iviewed What :                         • lbased off ofyorie.
                                                                   0,101.r.01r.MF,(. 47.;''AcE"i,
                                                               Checkpoint) you show whit                                         thmensions do your results beat                         rfprma nte adriis-s all
                                                               •yoti did and hew you aid rtr                                                                                       ".your goals thrpughoyt pie !:
                                                                                                                                                                                     'W.' :20     na,            3
                                                                                                                                                                                                    VINO



                 mployee.Information- -


               - First Name              Tim                                                       Title              Director, Compose Operations
                  Last Name              Yocum                                                     Band               10
                  Global Manager         Jozef de Vries

                                                                                                                                                                     .
                  c.complishrnent Details

                Accomplishment details provide a final snapshot of the goals and progress you have been updating throughout the year, along
                with the feedback against your goals your manager has been providing to you. These elements, combined with feedback        .
                provided through other means (ACE app. etc.) along with your manager's own observations, become the basis for your annual .
                performance assessment. If you need to make any final updates, please access your Goal plan to do so. Updates will
                automatically sync to this performance form.

                Goals        •
                Bring Compose support documentation, procesS, and culture from "in our'                                                          Ongoing
                heads" to written form.


                Goal Details

                  Dimension(s)                                                                    Progress/Feedback
                  related to this goal
                Goals
                Maintain positive customer experience through constant evaluation of                                                              Ongoing
                support/ops procedure and output.
                           •

                Goal Details

                   Dimension(s)                                                                   Progress/Feedback
                   related to this goal •

                        ,.
                Di mensponEiRatings

                Below are the five dimension definitions, for continued reference. Once this performance form is moved from the employee to the
                global manager, the manager will rate the employee against each of the five dimensions.

                Business Results
                Your achievement against agreed goals. In order for the employee to be rated:'
                - EXCEEDS: Exceeded all objectives and delivered outstanding results on all relevant measures.               •
                - ACHIEVES: Accomplished agreed upon goals and Outcomes delivering key Committed business and financial objectives.
                - EXPECTS MORE: Delivered on some but not all key committed business and financial objectives, demonstrated progress
                towards agreed upon goals.
                Rating        •
                Exceeds

                Client Success
                                                                                                         . .
                 You are passionate about every client's succesi, so you put them first, listen for need and find opportunities to bring new ideas
              . and add value. Partnering with all relevant IBM stakeholders, you focus on•outcomes —helping every client succeed however
                 they measure success. In order for the employee to be rated;


              IBM Confidential: 2017 Performance Assessment for Tim Yocum                                                                                                                           Page 1 of 3


              IBM CONFIDENTIAL                                                                                                                                                                IBM 000013
                                                              Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 64 of 185 PageID #:69


                                                 - EXCEEDS: Exceeded client expectations on all measures while delivering outstanding client outcomes.
                                                 - ACHIEVES: Consistently put the client first. Delivered successful outcomes as experienced by the client.
                                                 - EXPECTS MORE: Demonstrated an inconsistent understanding of the client needs. Delivered some successful outcomes as
                                                 experienced by the client.

                                                 Rating
                                                 Exceeds
FILEDDATE: 1/22/2019 12: 00AM 2019 L000717




                                                 Innovation
                                                 You are a forward thinker. You seek out grand challenges as well as incremental improvements — whether in technology or in
                                                 how you work and in what you deliver. In order for the employee to be rated;
                                                 - EXCEEDS: Achieved eminence through delivering high impact or breakthrough innovation. .
                                                 - ACHIEVES: Demonstrated innovation that matters by consistently bringing new ideas to solve business or technical
                                                 problems.
                                                 - EXPECTS MORE: Inconsistently applied innovative thinking to solve business or technical problems, with varying degrees of
                                                 success and/or impact.

                                                 Rating
                                                 Achieves

                                                 Responsibility to Others
                                                 You prioritize collaboration and focus on building trust and earning it anew every day, in every relationship —with IBMers,
                                                 clients, partners and more. For those of you entrusted with management or executive responsibility, this includes your effective
                                                 leadership and showing personal interest in IBMers, their careers and their development. In order for the employee to be rated;
                                                 - EXCEEDS: Sought out and known for collaboration and helping others to succeed.
                                                 - ACHIEVES: Built trust and collaborated effectively. For people managers, helped their teams excel through feedback,
                                                 development, progression, and improved engagement.
                                                 - EXPECTS MORE: Demonstrated effectiveness collaborating with others varies. For managers, actions to foster engagement
                                                 yielded inconsistent results.

                                                 Rating
                                                 Achieves

                                                 Skills
                                                 IBMers are dedicated to growing skills that matter to our business and to being essential now and in the future. You
                                                 continuously find opportunities to learn and apply new skills strategic to IBM and needed to be successful in your role. You are
                                                 recognized for your expertise and you share it with others. In order for the employee to be rated;
                                                 - EXCEEDS: Learned and applied new, relevant skills to own role, and successfully transferred relevant.skills to others.
                                                 - ACHIEVES: Developed new, relevant skills or deepened existing skills, and applied them consistently in own job role.
                                                 - EXPECTS MORE: Demonstrated efforts to build new, relevant skills, but did not translate consistently to own job role.

                                                 Rating
                                                 Exceeds

                                                 Summary
                                                 Optional: Tim Yocum, any other comments for the year?
                                                 Since these goals were added, I've largely transitioned the support team over to Jason and have started to work exclusively within the
                                                 ops realm. The transition went smoothly — there was no noticeable change in support quality or cadence, and team members were
                                                 happy with the shift [back) to Jason's leadership.
                                                 In ops, we've struggled with attrition and inability to backfill positions. Thal, combined with increased workload around compliance
                                                 activity, has made for a challenging environment. Keeping team members motivated is an ongoing task. Consistently dependable
                                                 leaders like Terry and Dusty were heavily loaded with tasks and continue to have a lot of work on the horizon. New teammates from
                                                 Support will lighten that load and allow them to do more long-term strategy and higher level work (e.g., Armada/Genesis/Wanda/etc.) as
                                                 well as more in-depth compliance efforts (e.g., retrofitting Systems with encrypted disks)
                                                 Many of the support staff that has joined the ops team have come up to speed tremendously fast — Shane is now running nearly all
                                                 deployments and maintenance of Terraform scripts, and we work closely every day to set future direction and do one-on-one tutoring on
                                                 technologies he's interested in learning. Simon has taken on several long-standing issues (Sensu performance, RethinkDB) and driven
                                                 toward solutions that have benefitted the entire team. Jonathan is focusing on learning Kubernetes and has already helped Joe deploy
                                                 some apps on the internal k8s stack.
                                                 Getting Merrill back from STD is a relief. Prior to her leave, she'd been focused on helping bring out more of an SRE approach to the
                                                  team from her experience and I look forward to making progress in 2018.
                                                 From a customer-deliverables standpoint, we've hit our marks well. Despite less staff and frequent priority shifts, we've deployed
                                                 numerous clusters, scaled others, and maintained excellent uptime for multitenant and enterprise. We continue to wont toward financial
                                                  optimization, however, this is a difficult task to leave to "10% lime° and could benefit from more focused attention.
                                                  Looking inward, I feel as though I've done an adequate job focusing on the staff and their needs, though there's room for improved
                                                  communication, specifically communication cadence. Some prefer more frequent check-ins than others; balancing everyone's
                                                  preference is a bit tricky. I'm quite proud of the achievements made by Shane and Jonathan in particular. Both are self-starters, though
                                                  Shane has asked for more direction and communication. I've enjoyed working with him very much and find that his inquisitive nature
                                                  lends itself well to all the new technologies we're able to expose him to; his ability to consistently make end users happy is a tremendous
                                                  asset.
                                                  I'd like to work on my own skills more in 2018. Throughout 2017, I've frequently felt as though my skillset is stagnant. While there's a
                                                  demarcation between a technical manager and a people manager. I don't want to fully check-out on the technical aspect otherwise I'm
                                                  doing my team a disservice by not fully understanding the work I'm asking of them. It's difficult finding the time to spend focused on
                                                  learning. I encourage everyone On my team to take time to team, but I don't give myself the same benefit.

                                                  Required action: Jozef de Vries's comments to support the rating decisions
                                                  Tim has continued to be the core nucleus of our operational efforts spanning cornpose.corn through to bluemix and compose enterprise.
                                                  Much of Tim's work and contributions goes unnoticed, ranging anywhere from maintaining cost optimization through our infra accounts,
                                                  keeping systems healthy, and mentoring the jr operators in the team, and unnoticed in a good way. He is addressing problems before they
                                                  are problems. Conversely, Tim is equally active in an external facing capacity, regularly address any number of customer issues
                                                  challenges, or inquiries-He engages productively and regularly with his peers across the Cloud organization, and is consistently viewed as
                                                  one of Compose's technical leaders. Going,into 2018, we'll want to continue fine tuning the balance between technical contribution and team
                                                  management as Tim wants to progress his career on both fronts. It is a tricky balance to navigate, and always requires adjustments one way
                                                  or another. He certainly is well adept on both fronts, so the focus is just to make sure he continues to be a positive contributor on both fronts.
                                                  He's a great resource to have in the learnt
                                             ,

                                             L Enablement Materials and Training


                                             IBM Confidential: 2017 Performance Assessment for Tim Yocum                                                                                                  Page 2 of 3



                                             IBM CONFIDENTIAL                                                                                                                                          IBM 000014
                                                          Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 65 of 185 PageID #:70


                                              As a manager, it's your responsibility to help your team members establish goals, provide ongoing feedback throughout the year, ,
                                              give fair and accurate annual assessments and differentiate performance. You may refer to the Manager Assessment Preparation
                                              topic on IBM Leadership Academy for additional guidance.


                                                                                          el I completed the education and received certification prior to assessing this employee.
FILEDDATE: 1/22/201912:00.AM 2019L000717




                                              Upline.FteView                            Acknowledgement, ff                        rnanager;is different than global
                                              manager)
                                              .Upline, manager. Please confirm that you have reviewed the assessment decisions of the global manager. You may also leave,
                                               comments for the employee (optional) below. These comments will be visible to anyone.     .


                                           • . IrH:ountry manager (if different than global manager): You will receive the employee's assessment for your awareness. You may
                                            . also leave comments for the employee below (optional). These comments will be visible to anyone.

                                              Please.note: If the employee's in-country and global manager are the same person, then the in-country manager step will not
                                              occur in the performance assessment route.


                                                                                            Upline Manager: I.acknowledge that I've reviewed the assessment decisions of the global
                                                                                          manager.
                                                                                                                                                                   •
                                               Optional:. Upline Manager Comments
                                              Optional: In-Cot:may Manager Comments


                                           r   AcimowleilgeMent
                                                               '   •


                                             • IMPORTANT:'By clicking "Agree" you are confirming that you have had a discussion with your employee about their assessment,
                                               and are digitally signing- the form. A copy of the document will be sent to your Completed folder. and your employee's Completed
                                               folder'.


                                               Global Manager: Jozef de Vries                                                               02/14/2918




                                             IBM Confidential: 2017 Performance Assessment for Tim Yocum                                                                                 Page 3 of 3



                                             IBM CONFIDENTIAL                                                                                                                         IBM 000015
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 66 of 185 PageID #:71
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 67 of 185 PageID #:72
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 68 of 185 PageID #:73
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 69 of 185 PageID #:74
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 70 of 185 PageID #:75
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 71 of 185 PageID #:76
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 72 of 185 PageID #:77
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 73 of 185 PageID #:78
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 74 of 185 PageID #:79
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 75 of 185 PageID #:80
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 76 of 185 PageID #:81
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 77 of 185 PageID #:82
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 78 of 185 PageID #:83
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 79 of 185 PageID #:84
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 80 of 185 PageID #:85
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 81 of 185 PageID #:86
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 82 of 185 PageID #:87
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 83 of 185 PageID #:88
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 84 of 185 PageID #:89
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 85 of 185 PageID #:90
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 86 of 185 PageID #:91
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 87 of 185 PageID #:92
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 88 of 185 PageID #:93
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 89 of 185 PageID #:94
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 90 of 185 PageID #:95
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 91 of 185 PageID #:96
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 92 of 185 PageID #:97
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 93 of 185 PageID #:98
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 94 of 185 PageID #:99
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 95 of 185 PageID #:100
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 96 of 185 PageID #:101
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 97 of 185 PageID #:102
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 98 of 185 PageID #:103
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 99 of 185 PageID #:104
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 100 of 185 PageID #:105
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 101 of 185 PageID #:106
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 102 of 185 PageID #:107
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 103 of 185 PageID #:108
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 104 of 185 PageID #:109
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 105 of 185 PageID #:110
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 106 of 185 PageID #:111
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 107 of 185 PageID #:112
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 108 of 185 PageID #:113
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 109 of 185 PageID #:114
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 110 of 185 PageID #:115
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 111 of 185 PageID #:116
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 112 of 185 PageID #:117
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 113 of 185 PageID #:118
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 114 of 185 PageID #:119
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 115 of 185 PageID #:120
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 116 of 185 PageID #:121
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 117 of 185 PageID #:122
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 118 of 185 PageID #:123
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 119 of 185 PageID #:124
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 120 of 185 PageID #:125
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 121 of 185 PageID #:126
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 122 of 185 PageID #:127
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 123 of 185 PageID #:128
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 124 of 185 PageID #:129
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 125 of 185 PageID #:130
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 126 of 185 PageID #:131
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 127 of 185 PageID #:132
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 128 of 185 PageID #:133
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 129 of 185 PageID #:134
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 130 of 185 PageID #:135
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 131 of 185 PageID #:136
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 132 of 185 PageID #:137
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 133 of 185 PageID #:138
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 134 of 185 PageID #:139
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 135 of 185 PageID #:140
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 136 of 185 PageID #:141
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 137 of 185 PageID #:142
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 138 of 185 PageID #:143
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 139 of 185 PageID #:144
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 140 of 185 PageID #:145
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 141 of 185 PageID #:146
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 142 of 185 PageID #:147
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 143 of 185 PageID #:148
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 144 of 185 PageID #:149
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 145 of 185 PageID #:150
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 146 of 185 PageID #:151
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 147 of 185 PageID #:152
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 148 of 185 PageID #:153
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 149 of 185 PageID #:154
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 150 of 185 PageID #:155
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 151 of 185 PageID #:156
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 152 of 185 PageID #:157
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 153 of 185 PageID #:158
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 154 of 185 PageID #:159
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 155 of 185 PageID #:160
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 156 of 185 PageID #:161
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 157 of 185 PageID #:162
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 158 of 185 PageID #:163
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 159 of 185 PageID #:164
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 160 of 185 PageID #:165
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 161 of 185 PageID #:166
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 162 of 185 PageID #:167
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 163 of 185 PageID #:168
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 164 of 185 PageID #:169
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 165 of 185 PageID #:170
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 166 of 185 PageID #:171
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 167 of 185 PageID #:172
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 168 of 185 PageID #:173
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 169 of 185 PageID #:174
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 170 of 185 PageID #:175
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 171 of 185 PageID #:176
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 172 of 185 PageID #:177
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 173 of 185 PageID #:178
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 174 of 185 PageID #:179
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 175 of 185 PageID #:180
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 176 of 185 PageID #:181
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 177 of 185 PageID #:182
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 178 of 185 PageID #:183
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 179 of 185 PageID #:184
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 180 of 185 PageID #:185
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 181 of 185 PageID #:186
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 182 of 185 PageID #:187
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 183 of 185 PageID #:188
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 184 of 185 PageID #:189
Case: 1:19-cv-01574 Document #: 1-1 Filed: 03/05/19 Page 185 of 185 PageID #:190
